Exhbit 10.1

 

OFFICE LEASE

St. Paul Properties, Inc.

 

as Landlord,

and

PC Mall, Inc.

as Tenant

 

--------------------------------------------------------------------------------



 

SUMMARY OF BASIC LEASE INFORMATION

I

OFFICE LEASE

 

ARTICLE 1 REAL PROPERTY, BUILDING AND PREMISES

1

ARTICLE 2

LEASE TERM

2

ARTICLE 3

BASE RENT

2

ARTICLE 4

ADDITIONAL RENT

3

ARTICLE 5

USE OF PREMISES; HAZARDOUS MATERIALS

7

ARTICLE 6

SERVICES AND UTILITIES

7

ARTICLE 7

REPAIRS

9

ARTICLE 8

ADDITIONS AND ALTERATIONS

9

ARTICLE 9

COVENANT AGAINST LIENS

11

ARTICLE 10

INDEMNIFICATION AND INSURANCE

11

ARTICLE 11

DAMAGE AND DESTRUCTION

13

ARTICLE 12

CONDEMNATION

14

ARTICLE 13

COVENANT OF QUIET ENJOYMENT

14

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14

ARTICLE 15

SURRENDER; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

16

ARTICLE 16

HOLDING OVER

16

ARTICLE 17

ESTOPPEL CERTIFICATES

16

ARTICLE 18

SUBORDINATION & NON-DISTURBANCE

17

ARTICLE 19

TENANT'S DEFAULTS; LANDLORD'S REMEDIES

17

ARTICLE 20

INTENTIONALLY OMITTED

19

ARTICLE 21

COMPLIANCE WITH LAW

19

ARTICLE 22

ENTRY BY LANDLORD

19

ARTICLE 23

TENANT PARKING

19

ARTICLE 24

MISCELLANEOUS PROVISIONS

20

 

 

EXHIBITS

A

OUTLINE OF PREMISES

A-1

SITE PLAN OF REAL PROPERTY

B

TENANT WORK LETTER

C

AMENDMENT TO LEASE

D

RULES AND REGULATIONS

 

EXTENSION OPTION RIDER

 

 

--------------------------------------------------------------------------------



INDEX

 

Additional Rent                                          
                                           
                                                                            3

Alterations                                          
                                          
                                          
                                           9

Amendment                                          
                                                                     
                                           Exhibit C

Base Rent                                          
                                          
                                          
                                             2

Brokers                                          
                                          
                                          
                                               22

Calendar Year                                            
                                          
                                                                               3

Estimate                                          
                                          
                                          
                                               6

Estimate Statement                                          
                                          
                                                                       6

Estimated Excess                                          
                                          
                                                                          6

Excess                                          
                                          
                                          
                                                  6

Excluded Changes                                          
                                          
                                                                      19

Exercise Date                                            
                                          
                                                                       Rider

Exercise Notice                                            
                                          
                                                                   Rider

Expense Base Year                                          
                                          
                                                                       3

Expense Year                                          
                                          
                                          
                                     3

Extension Rider                                           
                                          
                                                                   Rider

Fair Market Rental Rate                                           
                                          
                                                     Rider

Force Majeure                                          
                                          
                                                                             21

Hazardous Material                                          
                                          
                                                                      7

Holidays                                         
                                          
                                          
                                               8

Interest Notice                                           
                                          
                                                                     Rider

Interest Rate                                          
                                          
                                          
                                       7

Landlord                                          
                                          
                                          
                                               1

Landlord Parties                                          
                                          
                                                                          11

Lease                                          
                                          
                                          
                                                    1

Lease Commencement Date                                     
                                         
                                           2, Exhibit B

Lease Expiration Date                                                
                                                                                
                      2

Lease Term                                          
                                          
                                          
                                         2

Lease Year                                          
                                          
                                          
                                           2

Notices                                          
                                          
                                          
                                               21

Operating Expenses                                                     
                                                                            
                          3

Option Rent                                                                    
                                                              
                               Rider

Option Rent Notice                                                           
                                                                       
                  Rider

Option Term                                          
                                              
                                                                        Rider

Parking Facilities                                          
                                            
                                                                          1

Premises                                          
                                          
                                          
                                               1

Project                                          
                                             
                                        
                                                  1

Proposition 13                                          
                                           
                                                                               5

Real Property                                                      
                                                                          
                                     1

Reimbursement Cap                                            
                                         
                                                                   10

rent                                          
                                          
                                          
                                                      18

Rent                                          
                                          
                                          
                                                      3

Statement                                          
                                          
                                          
                                             6

Subject Space                                          
                                          
                                                                              14

Subleasing Costs                                          
                                          
                                                                         15

Summary                                          
                                          
                                          
                                              I

Systems and Equipment                                          
                                          
                                                              5

Tax Expense Base Year                                           
                                          
                                                               5

Tax Expenses                                                         
                                                                       
                                     5

Tenant                                          
                                          
                                          
                                                  1

Tenant's Share                                          
                                          
                                                                               5

Transfer                                          
                                          
                                          
                                              15

Transfer Notice                                          
                                          
                                                                           14

Transfer Premium                                          
                                          
                                                                       15

Transfers                                          
                                        
                                          
                                            14

Utilities Base Year                                                 
                                                                              
                            5

Utilities Costs                                          
                                         
                                          
                                     5

Wi-Fi Network                                         
                                          
                                                                            10

 

 

--------------------------------------------------------------------------------



SUMMARY OF BASIC LEASE INFORMATION

 

This Summary of Basic Lease Information ("Summary") is hereby incorporated into
and made a part of the attached Office Lease. Each reference in the Office Lease
to any term of this Summary shall have the meaning as set forth in this Summary
for such term. In the event of a conflict between the terms of this Summary and
the Office Lease, the terms of the Office Lease shall prevail. Any capitalized
terms used herein and not otherwise defined herein shall have the meaning as set
forth in the Office Lease.

TERMS OF LEASE
(References are to the Office Lease)

DESCRIPTION

1.           Date:

June 7__, 2007

2.          Landlord:

St. Paul Properties, Inc., a Delaware corporation

3.           Address of Landlord (Section 24.19):

c/o Comstock, Crosser & Associates
321 12th Street, Suite 200
Manhattan Beach, CA 90266

4.           Tenant:

PC Mall, Inc. a Delaware corporation

5.           Address of Tenant (Section 24.19):

2555 W. 190th St.
Torrance, CA 90504

6.           Premises (Article 1):

 

6.1         Premises:

Approximately 53,589 rentable square feet (“RSF”) and approximately 46,820
usable square feet (“USF”) constituting the entire Top Floor of the Building,
approximately 7,968 RSF and 7,082 USF on the First Floor of the Building, and
approximately 6,103 RSF and 5,213 USF on the Garden Level of the Building as
depicted on Exhibit A attached hereto. Measurements of RSF and USF are per BOMA
standard as set forth in Section 1.3 of the Lease.

6.2         Building:

2555 W. 190th St.
Torrance, CA 90504

7.           Term (Article 2):

 

7.1         Lease Term:

Forty-eight (48) months, except for the Retail Store space on the First Floor of
the Building which may terminated by the Landlord or Tenant upon ninety (90)
days advanced written notice.

7.2         Lease Commencement Date:

October 1, 2007.

7.3         Lease Expiration Date:

September 30, 2011

7.4         Confirmation of Lease Commencement and Expiration Dates:

Landlord and Tenant may confirm the Lease Commencement Date and Lease Expiration
Date in a Confirmation of Lease Commencement and Expires Dates’ agreement
(Exhibit C) to be executed pursuant to Article 2 of the Office Lease.

8.           Base Rent (Article 3):

 

Lease Months

Annual
Base Rent

Monthly
Installment
of Base Rent

Monthly Rental
Rate per Rentable
Square Foot

01 – 12

$1,502,052.00

$125,171.00

$1.85

13 – 24

$1,534,528.80

$127,877.40

1.89

25 – 36

$1,558,886.40

$129,907.20

1.92

37 – 48

$1,591,363.20

$132,613.60

   1.96

 

 

I

 

--------------------------------------------------------------------------------



 

9.           Additional Rent (Article 4):

 

9.1         Base Year:

Calendar year 2008

9.2         Tenant's Share of Operating Expenses, Tax Expenses and Utilities
Costs:

43% based on Premises being 67,660 RSF portion of a 157,040 RSF Building.
Tenant’s Share shall be proportionately adjusted based on any change in the RSF
of the Premises or the Building.

9.3         Tenant’s Share of Upgraded Lighting:

$8,479.60 per year based on Tenant’s Share of $19,720 through December 31, 2013.

10.         Security Deposit (Article 20):

None.

11.         Parking (Article 23):

4 unreserved parking spaces for every 1,000 rentable square feet of the Premises
as its Base Parking Allocation and 4.5 unreserved parking spaces for every 1,000
rentable square feet of Premises pursuant to the terms and conditions of Article
23 as its Excess Parking Allocation.

12.         Brokers (Section 24.25):

Comstock, Crosser & Associates representing Landlord and Lee & Associates
representing Tenant.

 

 

 

 

II

 

--------------------------------------------------------------------------------



OFFICE LEASE

This Office Lease, which includes the preceding Summary and the exhibits
attached hereto and incorporated herein by this reference (the Office Lease, the
Summary and the exhibits to be known sometimes collectively hereafter as the
"Lease"), dated as of the date set forth in Section 1 of the Summary, is made by
and between St. Paul Properties, a Delaware corporation ("Landlord"), and PC
Mall, Inc., a Delaware corporation ("Tenant").

ARTICLE 1

 

REAL PROPERTY, BUILDING AND PREMISES

 

1.1

Real Property, Building and Premises.

1.1.1        Premises. Upon and subject to the terms, covenants and conditions
hereinafter set forth in this Lease, Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises set forth in Section 6.1 of the Summary
(the "Premises"), which Premises are located in the Building defined in
Section 6.2 of the Summary constructed on the Real Property. The outline of the
floor plan of the Premises is set forth in Exhibit A attached hereto.

1.1.2       Building and Real Property/Project. The Building is part of that
certain office building project ("Project") constructed on the Real Property (as
defined below). The term "Real Property," as used in this Lease, shall mean,
collectively, (i) the Building, (ii) any outside plaza areas, walkways,
driveways, parking areas, courtyards, public and private streets, transportation
facilitation areas and other improvements and facilities now or hereafter
constructed surrounding and/or servicing the Building (collectively, the
“Property Common Areas”) ; (iii) any additional buildings, improvements,
facilities, parking areas and structures and common areas which Landlord (and/or
any common area association formed by Landlord or Landlord's assignee for the
Project) may add thereto from time to time within or as part of the Project; and
(iv) the land upon which any of the foregoing are situated. The site plan
depicting the current configuration of the Real Property is set forth in
Exhibit A-1 attached hereto.

1.1.3        Tenant's and Landlord's Rights. Tenant is hereby granted the right
to the non-exclusive use of the common corridors and hallways, stairwells,
elevators, restrooms and other public or common areas located within the
Building, and the non-exclusive use of the Property Common Areas, as well as any
other areas reasonably designated by Landlord from time to time as common areas
for the Building; provided, however, that (i) Tenant's use thereof shall be
subject to such reasonable, non-discriminatory rules, regulations and
restrictions as Landlord may make from time to time (which shall be provided in
writing to Tenant), and (ii) Tenant may not go on the roof of Building without
Landlord's prior consent (which may be withheld in Landlord's sole and absolute
discretion) and without otherwise being accompanied by a representative of
Landlord. Landlord reserves the right from time to time to use any of the common
areas of the Real Property, and the roof, risers and conduits of the Building
for telecommunications and/or any other purposes, and to do any of the following
provided, however, that in no event shall Landlord do any of the following if it
will materially adversely affect Tenant in any way, and Landlord will employ
commercially reasonable efforts to minimize any inconvenience or disruption to
Tenant: (1) make any changes, additions, improvements, repairs and/or
replacements in or to the Real Property or any portion or elements thereof,
including, without limitation, (x) make changes in the location, size, shape and
number of driveways, entrances, loading and unloading areas, ingress, egress,
direction of traffic, landscaped areas, walkways, public and private streets,
plazas, courtyards, transportation facilitation areas and common areas, parking
spaces, parking structures and parking areas, and (y) expanding or decreasing
the size of the Real Property and any common areas and other elements thereof,
including adding or deleting buildings thereon and therefrom; (2) close
temporarily any of the common areas while engaged in making repairs,
improvements or alterations to the Real Property; (3) form a common area
association or associations under covenants, conditions and restrictions to own,
manage, operate, maintain, repair and/or replace all or any portion of the
landscaping, driveways, walkways, parking areas, public and private streets,
plazas, courtyards, transportation facilitation areas and/or other common areas
located outside of the Building and, subject to Article 4 below, include the
reasonable common area assessments, fees and taxes charged by the association(s)
and the reasonable cost of maintaining, managing, administering and operating
the association(s), in Operating Expenses or Tax Expenses; and (4) perform such
other acts and make such other changes with respect to the Real Property as
Landlord may, in the exercise of good faith business judgment, deem to be
appropriate.

1.2          Condition of Premises. Except as expressly set forth in this Lease
including, without limitation, in the Tenant Work Letter attached hereto as
Exhibit B, Landlord shall not be obligated to provide or pay for any
improvement, remodeling or refurbishment work or services related to the
improvement, remodeling or refurbishment of the Premises, and Tenant shall
accept the Premises in its "As Is" condition on the Lease Commencement Date.
Notwithstanding anything to the contrary contained in this Section 1.2, Landlord
agrees that Landlord shall be solely responsible for the cost of any upgrades
and/or improvements to the Premises that are required by any applicable
governmental authority in response to any plans submitted by Landlord to such
governmental authority for approval of other work to be done on the Premises,
Building or Project. Notwithstanding anything to the contrary contained in this
Section 1.2, Tenant agrees that Tenant shall be solely responsible for the cost
of any upgrades and/or improvements to the Premises that are required by any
applicable governmental authority in response to any plans submitted by Tenant
to such governmental authority for approval of other work to be done on the
Premises.

1.3          Rentable and Usable Square Feet. The parties hereby stipulate that
the rentable square feet for the Premises set forth in Section 6.1 of the
Summary is an estimate, and such actual square footage shall be determined

 

1                                          
                                                       

 

--------------------------------------------------------------------------------



upon the final acceptance of the Premises by Tenant. Such actual square footage
shall be determined in accordance with applicable 1996 Modified BOMA standards
for measuring a multi-tenant floor (ANSI Z65.1). In addition, Landlord shall
provide Tenant with a verified load factor for the Building and usable square
footage for the Premises.

1.4          Contraction Space. As of the date of this Lease, Tenant is leasing
and occupying 100% of the Building under that certain lease between
Alliedsignal, Inc. as landlord and Creative Computers, Inc. as tenant dated June
3, 1997 (the “Prior Lease”). Tenant acknowledges and agrees that Landlord shall
commence marketing for lease those portions of the Garden Level excluded from
the Premises in this Lease and all of the First Floor of the Building (the
“Contraction Space”). Notwithstanding anything to the contrary contained in the
Prior Lease, Tenant agrees that as of the date of this Lease, Tenant shall
reasonably cooperate with Landlord to prepare, show and market the Contraction
Space. Tenant further agrees that while the Prior Lease is still in effect and
upon ten (10) days written notice from Landlord that a new tenant will be
commencing a lease for all or a portion of the Contraction Space, Tenant shall
vacate such portion of the Contraction Space (other than the portion of the
First Floor designated as “Retail Space” on Exhibit A) prior to the commencement
date of such lease. Tenant’s lease of the Retail Space on the First Floor shall
be terminable by Landlord or Tenant upon 90 days prior written notice from the
Landlord or Tenant, respectively, during both the term of the Prior Lease and
this Lease.. Tenant agrees and acknowledges that Landlord may provide new
tenant(s) with possession of a portion of the Contraction Space at the beginning
of a new lease without charging the new tenant rent in order to provide the new
tenant time to build-out the space to its specifications or as an incentive to
enter the lease. In exchange for Tenant vacating any portion of the Contraction
Space pursuant to this Section 1.4 prior to the termination of the Prior Lease
and during which time such new tenant shall not be paying rent (“Contraction
Free Rent Period”), Landlord shall reduce Tenant’s Rent obligation under the
Prior Lease by an amount equal to 25% of Tenant’s Base Rent under the Prior
Lease for each day of the Contraction Free Rent Period that such portion of the
Contraction Space is being occupied by the new tenant rent free.

ARTICLE 2

 

LEASE TERM

2.1           Initial Lease Term. The terms and provisions of this Lease shall
be effective as of the date of this Lease except for the provisions of this
Lease relating to the payment of Rent. The term of this Lease (the "Lease Term")
shall be as set forth in Section 7.1 of the Summary and shall commence on the
date (the "Lease Commencement Date") set forth in Section 7.2 of the Summary
(subject, however, to the terms of the Tenant Work Letter), and shall terminate
on the date (the "Lease Expiration Date") set forth in Section 7.3 of the
Summary, unless this Lease is sooner terminated as hereinafter provided. For
purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve
(12) month period during the Lease Term. If Landlord does not deliver possession
of the Premises to Tenant, in a state of Substantial Completion (as such
capitalized term is defined in Exhibit B hereto) on or before the anticipated
Lease Commencement Date (as set forth in Section 7.2(ii) of the Summary),
Landlord shall not be subject to any liability nor shall the validity of this
Lease nor the obligations of Tenant hereunder be affected. In the event that the
Lease Commencement Date is a date which is other than the anticipated Lease
Commencement Date set forth in Section 7.2(ii) of the Summary, within a
reasonable period of time after the date Tenant takes possession of the
Premises, Landlord shall deliver to Tenant a confirmation to lease in the form
attached hereto as Exhibit C, attached hereto, setting forth, among other
things, the Lease Commencement Date and the Lease Expiration Date, and Tenant
shall execute and return such confirmation to Landlord within five (5) days
after Tenant's receipt thereof. Notwithstanding anything set forth herein to the
contrary, Landlord shall employ commercially reasonable best efforts to deliver
possession of the Premises to Tenant, in a state of Substantial Completion, by
the anticipated Lease Commencement Date set forth in Section 7.2(ii) of the
Summary.

2.2           OPTION TO EXTEND TERM. TENANT SHALL HAVE ONE (1) OPTION TO EXTEND
THE LEASE TERM PURSUANT TO THE TERMS AND CONDITIONS CONTAINED IN THE EXTENSION
OPTION RIDER ATTACHED HERETO AND INCORPORATED HEREIN BY THIS REFERENCE.

ARTICLE 3

 

BASE RENT

Tenant shall pay, without notice or demand, to Landlord or Landlord's agent at
the management office of the Project, or at such other place as Landlord may
from time to time designate in writing, in currency or a check for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, base rent ("Base Rent") as set forth in Section 8
of the Summary, payable in equal monthly installments as set forth in Section 8
of the Summary in advance on or before the first day of each and every month
during the Lease Term, without any setoff or deduction whatsoever. If any rental
payment date (including the Lease Commencement Date) falls on a day of the month
other than the first day of such month or if any rental payment is for a period
which is shorter than one month, then the rental for any such fractional month
shall be a proportionate amount of a full calendar month's rental based on the
proportion that the number of days in such fractional month bears to the number
of days in the calendar month during which such fractional month occurs. All
other payments or adjustments required to be made under the terms of this Lease
that require proration on a time basis shall be prorated on the same basis.

 

2                                          
                                                       

 

--------------------------------------------------------------------------------



ARTICLE 4

 

ADDITIONAL RENT

4.1           Additional Rent. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay as additional rent Tenant's Share (as
such term is defined below) of the annual aggregate of Operating Expenses, Tax
Expenses, and Utilities Costs which are in excess of the amount of the aggregate
of such expenses incurred in the Base Year. Such additional rent, together with
Tenant’s Share of Upgraded Lighting, in accordance with Section 9.3 of the
Summary and any and all other amounts payable by Tenant to Landlord pursuant to
the terms of this Lease (including, without limitation, pursuant to Article 6),
shall be hereinafter collectively referred to as the "Additional Rent." The Base
Rent and Additional Rent are herein collectively referred to as the "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner, time and place as the Base Rent. Without
limitation on other obligations of Tenant which shall survive the expiration of
the Lease Term, the obligations of Tenant to pay the Additional Rent provided
for in this Article 4 shall survive the expiration of the Lease Term.

4.2           Definitions. As used in this Article 4, the following terms shall
have the meanings hereinafter set forth:

4.2.1        "Calendar Year" shall mean each calendar year in which any portion
of the Lease Term falls, through and including the calendar year in which the
Lease Term expires.

 

 

4.2.2

"Base Year" shall mean the year set forth in Section 9.1 of the Summary.

4.2.3        "Expense Year" shall mean each Calendar Year, provided that
Landlord, upon notice to Tenant, may change the Expense Year from time to time
to any other twelve (12) consecutive-month period, and, in the event of any such
change, Tenant's Share of escalations of Operating Expenses, Tax Expenses and
Utilities Costs shall be equitably adjusted for any Expense Year involved in any
such change.

4.2.4        "Operating Expenses" shall mean all reasonable expenses, costs and
amounts of every kind and nature which Landlord shall pay during any Expense
Year because of or in connection with the ownership, management, maintenance,
repair, replacement, restoration or operation of the Real Property, including,
without limitation, any amounts paid for: (i) the cost of operating,
maintaining, repairing, renovating and managing the utility systems, mechanical
systems, sanitary and storm drainage systems, any elevator systems and all other
"Systems and Equipment" (as defined in Section 4.2.5 of this Lease), and the
cost of supplies and equipment and maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections, and the cost of contesting the validity or applicability of any
governmental enactments which may affect Operating Expenses; (iii) the cost of
insurance carried by Landlord, in such amounts as Landlord may reasonably
determine or as may be required by any mortgagees or the lessor of any
underlying or ground lease affecting the Real Property; (iv) the cost of
landscaping, relamping, supplies, tools, equipment and materials, and all fees,
charges and other costs (including consulting fees, legal fees and accounting
fees) incurred in connection with the management, operation, repair and
maintenance of the Real Property; (v) the cost of parking area repair,
restoration, and maintenance; (vi) any equipment rental agreements or management
agreements (including the commercially reasonable and customary cost of any
management fee and the fair rental value of any office space provided
thereunder); (vii) wages, salaries and other compensation and benefits of all
persons solely engaged in the operation, management, maintenance or security of
the Real Property, and employer's Social Security taxes, unemployment taxes or
insurance, and any other taxes which may be levied on such wages, salaries,
compensation and benefits; (viii)  the cost of janitorial service, alarm and
security service, if any, window cleaning, trash removal, replacement of wall
and floor coverings, ceiling tiles and fixtures in lobbies, corridors, restrooms
and other common or public areas or facilities (but any such cost shall be
evenly amortized over five years), maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (ix) amortization (including interest
on the unamortized cost) of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Real
Property; and (x) the cost of any capital improvements or other costs (I) which
are intended as a labor-saving device or to effect other economies in the
operation or maintenance of the Real Property, (II) made to the Real Property or
any portion thereof after the Lease Commencement Date that are required under
any governmental law or regulation after the Commencement Date of this Lease, or
(III) which are reasonably determined by Landlord to be in the best interests of
the Real Property; provided, however, that if any such cost described in (I),
(II) or (III) above, is a capital expenditure or if any of the foregoing other
expenses referenced in this Section 4.2.4 are capital expenditures (be they
replacements or improvements), such cost shall be amortized (including interest
on the unamortized cost) over its useful life as Landlord shall reasonably
determine. If Landlord is not furnishing any particular work or service (the
cost of which, if performed by Landlord, would be included in Operating
Expenses) to a tenant who has undertaken to perform such work or service in lieu
of the performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such tenant. If the Building (and
during the period of time when any other office buildings are fully constructed
and ready for occupancy and are included by Landlord within the Project) is less
than one hundred percent (100%) occupied during all or a portion of any Expense
Year (including the Base Year), Landlord shall make an appropriate adjustment to
the variable components of Operating Expenses for such year or applicable
portion thereof, employing sound accounting and management principles, to
determine the amount of Operating Expenses that would have been paid had the
Building (and during the period of time when any other office buildings are
fully constructed and ready for occupancy and are included by Landlord within
the Project) been one hundred percent (100%) occupied; and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such year, or applicable portion thereof.

 

3                                          
                                                       

 

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary set forth in this Article 4, when
calculating Operating Expenses for the Base Year, Operating Expenses shall
exclude market-wide labor-rate increases due to extraordinary circumstances,
including, but not limited to, boycotts and strikes, but shall not exclude costs
relating to capital improvements or expenditures.

Notwithstanding anything to the contrary set forth in this Article 4, Operating
Expenses shall not include: (A) costs of leasing commissions, attorneys' fees
and other costs and expenses incurred in connection with negotiations or
disputes with present or prospective tenants or other occupants of the Real
Property; (B) costs (including but not limited to permit, license and inspection
costs) incurred in renovating or otherwise improving, decorating or redecorating
rentable space for other tenants or vacant rentable space; (C) costs incurred
due to the violation by Landlord of the terms and conditions of any lease of
space in the Real Property; (D) costs of overhead or profit increment paid to
Landlord or to subsidiaries or affiliates of Landlord for services in or in
connection with the Real Property to the extent the same exceeds the costs of
overhead and profit increment included in the costs of such services which could
be obtained from third parties on a competitive basis, and any charge for
Landlord’s income tax, excess profit taxes, franchise taxes or similar taxes on
Landlord’s business, or the accounting fees associated with preparing financial
statements or tax returns for Landlord; (E) except as otherwise specifically
provided in this Section 4.2.4, costs of interest on debt or amortization on any
mortgages, and rent payable under any ground lease of the Real Property;
(F) Utilities Costs; (G) Tax Expenses, and (H) any other expense that is not
commercially reasonable and customarily charged by landlords of comparable
buildings in the instant office market for comparable buildings.

Notwithstanding anything to the contrary set forth in this Article 4, Operating
Expenses shall also exclude the following: (a) bad debt expenses and interest,
principal, points and fees on debts, bad debt expenses or amortization on any
mortgage or other debt instrument; (b) costs incurred by Landlord for repair of
damage to the Building or Project to the extent that Landlord is reimbursed by
insurance proceeds; (c) advertising and promotional expenditures, and costs
(other than maintenance of non-tenant signage) of signs in or on the Building or
Project identifying the owner of the Building or other tenants’ signs; (d)
expenses in connection with services or other benefits which are not offered to
Tenant or for which Tenant is charged for directly but which are provided to
another tenant or occupant of the Building or Project, the cost of which is
included in Operating Expenses; (e) costs incurred by Landlord due to the
violation by Landlord or any tenant of the terms and conditions of any lease of
space in the Building or Project; (f) Landlord’s general corporate overhead and
general and administrative expenses; (g) any compensation paid to clerks,
attendants or other persons in commercial concessions operated by Landlord; (h)
costs arising from the negligence or wrongful or willful misconduct of Landlord
or other tenants or occupants of the Building or Project, or their respective
agents, employees, licensees, vendors, contractors, or providers of materials or
services; (i) costs arising from the presence of “Hazardous Materials,” in, on
or about the Building or Project including, without limitation, Hazardous
Materials in the ground water or soil; (j) costs arising from Landlord’s
charitable or political contributions; (k) costs arising from latent defects in
the Building or Project, or improvements installed by Landlord or repair
thereof; (l) costs for sculpture, paintings or other objects of art; (m) costs
(including in connection therewith all attorneys’ fees and costs of settlement
judgments and payments in lieu thereof) arising from claims, disputes or
potential disputes in connection with potential or actual claims litigation or
arbitrations pertaining to Landlord and/or the Building and/or the Project; (n)
costs associated with the operation of the business of the partnership or entity
which constitutes Landlord as the same are distinguished from the costs of
operation of the Building or Project, such as, but not limited to entity
accounting and legal matters, costs of defending any lawsuits with any
mortgagee, costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Building or Project, costs incurred in
connection with any disputes between Landlord and its employees, between
Landlord and Building or Project management, or between Landlord and other
tenants or occupants; (o) costs of installing, maintaining and operating any
specialty service operated by Landlord including, without limitation, any
luncheon club or athletic facility, or the repair thereof; (p) costs incurred in
connection with upgrading the Building to comply with disability, life, fire and
safety codes, ordinances, statutes, or other laws including, without limitation,
the ADA, including penalties or damages incurred due to such non-compliance, to
the extent such upgrades were or should have been required prior to the
commencement of this Lease; (q) costs incurred in connection with any
environmental clean-up, response action, or remediation on, in, under or about
the Premises or the Building, including but not limited to, costs and expenses
associated with the defense, administration, settlement, monitoring or
management thereof; (r) any expenses incurred by Landlord for use of any
portions of the Building or Project to accommodate events including, but not
limited to shows, promotions, kiosks, displays, filming, photography, private
events or parties, ceremonies, and advertising beyond the normal expenses
otherwise attributable to providing Building services, such as lighting and HVAC
to such public portions of the Building in normal Building operations during
standard Building hours of operation; (s) any entertainment, dining or travel
expenses for any purpose; (t) any flowers, gifts, balloons, etc. provided to any
entity whatsoever, to include, but not limited to, Tenant, other tenants,
employees, vendors, contractors, prospective tenants and agents; (u) any
"finders fees", brokerage commissions, job placement costs or job advertising
cost; (v) any "above-standard" cleaning, including, but not limited to
construction cleanup or special cleanings associated with parties/events and
specific tenant requirements in excess of service provided to Tenant, including
related trash collection, removal, hauling and dumping; (w) the cost of any
magazine, newspaper, trade or other subscriptions; (x) the cost of any training
or incentive programs, other than for tenant life safety information services;
(y) the cost of any "tenant relations" parties, events or promotions; and (z)
"in-house" legal and/or accounting fees.

Additionally, Operating Expenses in any year shall either (i) not include any
expense which was not also incurred in the Base Year, or (ii) equitably adjust
for any expense which was not also incurred in the Base Year. In the latter
case, for instance, if Landlord were to add parking lot sweeping in a Calendar
Year, which wasn’t an expense incurred in the Base Year, then the Base Year
would be equitably adjusted to include the same expense cost as that incurred in
the year in which such expense is added, but on an annualized basis if the cost
incurred in the calendar year pertained to less than a full year’s services.
Similarly, if Landlord were to add an on-site management office in the Project
in a Calendar Year and add the fair market rental value thereof as an Operating
Expense, which

 

4                                          
                                                       

 

--------------------------------------------------------------------------------



wasn’t an expense incurred in the Base Year, then the Base Year would be
equitably adjusted in the same manner as illustrated in the prior sentence
hereof.

 

4.2.5        Systems and Equipment" shall mean any plant, machinery,
transformers, duct work, cable, wires, and other equipment, facilities, and
systems designed to supply heat, ventilation, air conditioning and humidity or
any other services or utilities, or comprising or serving as any component or
portion of the electrical, gas, steam, plumbing, sprinkler, communications,
alarm, security, or fire/life safety systems or equipment, or any other
mechanical, electrical, electronic, computer or other systems or equipment which
serve the Building and/or any other building in the Project in whole or in part.

4.2.6        "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, assessments, charges or other impositions
of every kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit assessments, fees and taxes, child care subsidies, fees
and/or assessments, job training subsidies, fees and/or assessments, open space
fees and/or assessments, housing subsidies and/or housing fund fees or
assessments, public art fees and/or assessments, leasehold taxes or taxes based
upon the receipt of rent, including gross receipts or sales taxes applicable to
the receipt of rent, personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems and equipment, appurtenances, furniture
and other personal property used in connection with the Real Property), which
Landlord shall pay during any Expense Year because of or in connection with the
ownership, leasing and operation of the Real Property or Landlord's interest
therein. For purposes of this Lease, Tax Expenses shall be calculated as if the
tenant improvements in the Building were fully constructed and the Real
Property, the Building and all tenant improvements in the Building were fully
assessed for real estate tax purposes.

 

 

4.2.6.1

Tax Expenses shall include, without limitation:

(i)            Any tax on Landlord's rent, right to rent or other income from
the Real Property or as against Landlord's business of leasing any of the Real
Property;

(ii)           Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election ("Proposition 13")
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants. It is the intention of
Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies, and charges and all similar assessments, taxes, fees, levies and charges
be included within the definition of Tax Expenses for purposes of this Lease;

(iii)          Any assessment, tax, fee, levy, or charge allocable to or
measured by the area of the Premises or the rent payable hereunder, including,
without limitation, any gross income tax upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises, or any portion thereof;

(iv)          Any assessment, tax, fee, levy or charge, upon this transaction or
any document to which Tenant is a party, creating or transferring an interest or
an estate in the Premises; and

4.2.6.2     Any reasonable expenses incurred by Landlord in attempting to
protest, reduce or minimize Tax Expenses payable after the Commencement Date.

4.2.6.3     Notwithstanding anything to the contrary contained in this
Section 4.2.7, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state net income taxes, and other
taxes to the extent applicable to Landlord's net income (as opposed to rents,
receipts or income attributable to operations at the Real Property), (ii) any
items included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.4 of this Lease.

4.2.7        "Tenant's Share" shall mean the percentage set forth in Section 9.2
of the Summary. Tenant's Share was calculated by dividing the number of rentable
square feet of the Premises by the total rentable square feet in the Building
(as set forth in Section 9.2 of the Summary), and stating such amount as a
percentage. "Utilities Base Year" shall mean the year set forth in Section 9.1
of the Summary.

4.2.8        "Utilities Costs" shall mean all actual charges for utilities for
the Building and the Project which Landlord shall pay during any Expense Year,
including, but not limited to, the costs of water, sewer and electricity, and
the costs of HVAC and other utilities (but excluding those charges for which
tenants directly reimburse Landlord or otherwise pay directly to the utility
company) as well as related fees, assessments and surcharges. Utilities Costs
shall be calculated assuming the Building (and during the period of time when
any other office buildings are fully constructed and ready for occupancy and are
included by Landlord within the Project, such other office buildings), are at
least one hundred percent (100%) occupied. If, during all or any part of any
Expense Year, Landlord shall not provide any utilities (the cost of which, if
provided by Landlord, would be included in Utilities Costs) to a tenant
(including Tenant) who has undertaken to provide the same instead of Landlord,
Utilities Costs shall be deemed to be increased by an amount equal to the
additional Utilities Costs which would reasonably have been incurred during such
period by Landlord if Landlord had at its own expense provided such utilities to
such tenant. Utilities Costs shall include any costs of utilities which are
allocated to the Real Property under any declaration, restrictive covenant, or
other instrument pertaining to the sharing of costs by the Real Property or any

 

5                                          
                                                       

 

--------------------------------------------------------------------------------



portion thereof, including any covenants, conditions or restrictions now or
hereafter recorded against or affecting the Real Property.

 

4.3

Calculation and Payment of Additional Rent.

4.3.1       Calculation of Excess. If for any Expense Year ending or commencing
within the Lease Term, Tenant's Share of the aggregate of Operating Expenses,
Tax Expenses, and Utilities Costs allocated to the Building for such Expense
Year exceeds Tenant's Share of the aggregate of Operating Expenses, Tax
Expenses, and Utilities Costs allocated to the Building for the Base Year, then
Tenant shall pay to Landlord, in the manner set forth in Section 4.3.2, below,
and as Additional Rent, an amount equal to such excess (the "Excess").

4.3.2        Statement of the Escalations of the Aggregate of Operating
Expenses, Tax Expenses and Utilities Costs and Payment by Tenant. Landlord shall
endeavor to give to Tenant on or before the first day of May following the end
of each Expense Year, a statement (the "Statement") which shall state the
Operating Expenses (reasonably itemized), Tax Expenses and Utilities Costs
incurred or accrued for such preceding Expense Year, and which shall indicate
the amount, if any, of any Excess. Upon receipt of the Statement for each
Expense Year ending during the Lease Term, if an Excess is present, Tenant shall
pay, with its next installment of Base Rent due, the full amount of the Excess
for such Expense Year, less the amounts, if any, paid during such Expense Year
as "Estimated Excess," as that term is defined in Section 4.3.3 of this Lease.
The failure of Landlord to timely furnish the Statement for any Expense Year
shall not prejudice Landlord from enforcing its rights under this Article 4
provided, however, if Landlord has not furnished Tenant with a Statement within
one-hundred eighty (180) days after the end of an Expense Year, then Landlord
shall be deemed to have waived forever any and all claims for reimbursement from
Tenant for any Excess applicable to such Expense Year. Even though the Lease
Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Share of the Operating Expenses, Tax Expenses
and Utilities Costs for the Expense Year in which this Lease terminates, if an
Excess is present, Tenant shall immediately pay to Landlord an amount as
calculated pursuant to the provisions of Section 4.3.1 of this Lease. The
provisions of this Section 4.3.2 shall survive the expiration or earlier
termination of the Lease Term.

4.3.3       Right to Audit Statement.  If within ninety (90) days of receiving
any Statement from Landlord, Tenant provides Landlord with written notice that
it disputes the amount of the Operating Expenses payable by Tenant contained in
the Statement (the “Dispute Notice”), Tenant shall be entitled to retain a “Big
Four” national, independent, certified public accountancy firm (the “CPA”) to
audit and/or review Landlord’s records. Within sixty (60) days for providing
Landlord with the Dispute Notice, Tenant shall provide Landlord with thirty (30)
days written notice that Tenant intends to cause Landlord’s books and records
with respect to the preceding fiscal year to be audited, identifying the expense
in question and setting out in reasonable detail the reason why such expense
should not be binding on Tenant (the “Inspection Notice”). If Tenant does not
cause such audit to be accomplished within ninety (90) days after Landlord’s
receipt of the Inspection Notice, Tenants right to object to any such expense
shall terminate. Tenant shall pay all costs of such audit including, without
limitation, any and all copying costs, unless the CPA determines that Tenant’s
Share of the Operating Expenses in the Statement in question was overstated by
five percent (5%) or more, in which case the Landlord shall pay such costs. Any
such audit shall occur only in such offices and such location at the Building as
Landlord may designate. The amount of Additional Rent payable by Tenant to
Landlord shall be appropriately adjusted on the basis of such audit and, if the
audit shows (a) that Landlord has overcharged Tenant, then Landlord shall credit
such overcharge against the next installment of Rent coming due hereunder or (b)
that Landlord has undercharged Tenant, then Tenant shall pay to Landlord such
amount due as additional rent within thirty (30) days following the completion
of such audit. Notwithstanding anything to the contrary contained in this
Subsection 4.3.3, Tenant’s right to audit Landlord’s books and records as
provided herein is contingent on Tenant paying Landlord the full amount of the
Additional Rent contained in the Statement in question prior to the Commencement
of the audit.

4.3.4        Statement of Estimated Operating Expenses, Tax Expenses and
Utilities Costs. In addition, Landlord shall endeavor to give Tenant on or
before the first day of May in each year a yearly expense estimate statement
(the "Estimate Statement") which shall set forth Landlord's reasonable estimate
(the "Estimate") of what the total amount of Operating Expenses (reasonably
itemized), Tax Expenses and Utilities Costs allocated to the Building pursuant
to Section 4.3.4 below for the then-current Expense Year shall be and the
estimated Excess (the "Estimated Excess") as calculated by comparing Tenant's
Share of the aggregate of Operating Expenses, Tax Expenses, and Utilities Costs
allocated to the Building, which shall be based upon the Estimate, to the
Tenant's Share of the aggregate of Operating Expenses, Tax Expenses and
Utilities Costs allocated to the Building for the Base Year, The failure of
Landlord to timely furnish the Estimate Statement for any Expense Year shall not
preclude Landlord from enforcing its rights to collect any Estimated Excess
under this Article 4. If pursuant to the Estimate Statement an Estimated Excess
is calculated for the then-current Expense Year, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Excess for the
then-current Expense Year (reduced by any amounts paid pursuant to the last
sentence of this Section 4.3.3). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year to the month of
such payment, both months inclusive, and shall have twelve (12) as its
denominator. Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the total Estimated Excess set forth in the previous Estimate
Statement delivered by Landlord to Tenant.

4.4           Taxes and Other Charges for Which Tenant Is Directly Responsible.
Tenant shall reimburse Landlord upon demand for any and all taxes or assessments
required to be paid by Landlord (except to the extent included in Tax Expenses
by Landlord), excluding state, local and federal personal or corporate income
taxes measured by the net income of Landlord from all sources and estate and
inheritance taxes, whether or not now customary or within the contemplation of
the parties hereto, when:

 

6                                          
                                                       

 

--------------------------------------------------------------------------------



4.4.1        said taxes are measured by or reasonably attributable to the cost
or value of Tenant's equipment, furniture, fixtures and other personal property
located in the Premises, or by the cost or value of any leasehold improvements
made in or to the Premises by or for Tenant, to the extent the cost or value of
such leasehold improvements exceeds the cost or value of a building standard
build-out as determined by Landlord regardless of whether title to such
improvements shall be vested in Tenant or Landlord (however, in no event shall
Tenant be responsible for taxes associated with the improvements made pursuant
to the Tenant Work Letter (as such capitalized term is defined in Exhibit B
hereto);

4.4.2        said taxes are assessed upon or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises or any portion of the Real Property; or

4.4.3        said taxes are assessed upon this transaction or any document to
which Tenant is a party creating or transferring an interest or an estate in the
Premises.

4.5          Late Charges. If any installment of Rent or any other sum due from
Tenant shall not be received by Landlord or Landlord's designee by the due date
therefor, then Tenant shall pay to Landlord a late charge equal to Five percent
(5%) of the past due Rent plus any attorney’s fees reasonably and necessarily
incurred by Landlord by reason of Tenant's failure to pay Rent and/or other
charges when due hereunder. The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder, at law and/or in equity and shall not be construed as
liquidated damages or as limiting Landlord's remedies in any manner. In addition
to the late charge described above, any Rent or other amounts owing hereunder,
including but not limited to the late charge, which are not paid by the date
that they are due shall thereafter bear interest until paid at a rate (the
"Interest Rate") equal to the lesser of (i) the "Prime Rate" or "Reference Rate"
announced from time to time by the Bank of America (or such reasonable
comparable national banking institution as selected by Landlord in the event
Bank of America ceases to exist or publish a Prime Rate or Reference Rate), plus
four percent (4%), or (ii) the highest rate permitted by applicable law.

ARTICLE 5

 

USE OF PREMISES; HAZARDOUS MATERIALS

5.1           Tenant’s Use. Tenant shall use the Premises solely for general
office purposes consistent with the character of the Building as a Class “B”
office building and Tenant shall not use or permit the Premises to be used for
any other purpose or purposes whatsoever. Tenant further covenants and agrees
that it shall not use, or suffer or permit any person or persons to use, the
Premises or any part thereof for any use or purpose contrary to the provisions
of Exhibit D, attached hereto, or in violation of the laws of the United States
of America, the state in which the Real Property is located, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Real Property.

5.2           Hazardous Material. Tenant shall not use or allow another person
or entity to use any part of the Premises for the storage, use, treatment,
manufacture or sale of "Hazardous Material," as that term is defined below.
Nothing herein, however, shall prohibit Tenant from using minimal quantities of
cleaning fluid and office supplies which may constitute Hazardous Materials, but
which are customarily present in premises devoted to office use, provided that
such use is in compliance with all applicable laws. As used herein, the term
"Hazardous Material" means any hazardous or toxic substance, material or waste
which is or becomes regulated by any local governmental authority, the state in
which the Real Property is located or the United States Government.

Landlord shall provide Tenant with written notice of the presence of any
Hazardous Material on, under, or about the Premises. Landlord shall protect,
indemnify, defend and hold harmless Tenant and its directors, officers,
employees, agents, parents, subsidiaries, successors and assigns from any loss,
damage, cost expense or liability (including reasonable attorneys’ fees and
costs) directly or indirectly arising out of or attributable to the Landlord’s
use, generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence of Hazardous Material on, under or about the
Premises (or off-site on property owned or operated by Landlord that affects the
Premises) including, without limitation, the costs of any required or necessary
repairs, cleanup or detoxification of the Premises or any part of the Project,
and the preparation and implementation of any closure, remedial or other
required plans. Rent shall abate to the extent the presence of Hazardous
Material or a violation of applicable environmental law (in either case not
caused by Tenant, its employees, agents or contractors) materially interferes
with Tenant’s use of the Premises. If interference with Tenant’s use of the
Premises continues for more than ninety (90) days, Tenant may terminate this
Lease by giving Landlord notice of termination. If the presence of Hazardous
Material or a violation of applicable environmental law (in either case not
caused by Tenant, its employees, agents or contractors) creates an unacceptable
risk to the health or safety of Tenant’s employees or invitees as determined in
Tenant’s reasonable judgment, and the condition is not abated within thirty (30)
days after Tenant notifies Landlord of the condition, Tenant may terminate this
Lease.

 

ARTICLE 6

 

SERVICES AND UTILITIES

6.1           Standard Tenant Services. Landlord shall provide the following
services on all days during the Lease Term, unless otherwise stated below:

6.1.1        Subject to reasonable changes implemented by Landlord and to all
governmental rules, regulations and guidelines applicable thereto, Landlord
shall provide heating and air conditioning when necessary

 

7                                          
                                                       

 

--------------------------------------------------------------------------------



for normal comfort for normal office use in the Premises, from Monday through
Friday, during the period from 7:00 a.m. to 6:00 p.m., and on Saturday during
the period from 9:00 a.m. to 1:00 p.m., except for the date of observation of
New Year's Day, Presidents' Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day, and other locally or nationally recognized
holidays as (i) designated by Landlord and (ii) observed by Tenant as a
company-paid holiday (collectively, the "Holidays`"). Tenant, at Tenant’s sole
cost and expense, shall install a separate HVAC system to service the Tenant’s
computer server room on the Garden Level of the Building.

6.1.2       Landlord shall provide adequate electrical wiring and facilities and
power for normal general office use for Building standard lighting and standard
office equipment, as reasonably determined by Landlord. Landlord shall designate
the electricity utility provider from time to time. Tenant shall verify that the
existing electrical service to the Premises is sufficient for Tenant’s
requirements. Tenant’s acceptance of the Premises shall be deemed to be Tenant’s
express acknowledgement and agreement that the existing electrical service to
the Premises is sufficient for Tenant’s requirements. Premises shall not be
separately metered for electricity except as provided for in Section 6.2 below.

6.1.3        As part of Operating Expenses or Utilities Costs (as reasonably
determined by Landlord), Landlord shall replace lamps, starters and ballasts for
Building standard lighting fixtures within the Premises. In addition, Tenant
shall bear the cost of replacement of lamps, starters and ballasts for
non-Building standard lighting fixtures within the Premises.

6.1.4       Landlord shall provide city water from the regular Building outlets
for drinking, lavatory and toilet purposes.

6.1.5       Landlord shall provide janitorial services five (5) days per week,
except the date of observation of the Holidays, in and about the Premises, and
window washing services, in a manner consistent with other comparable buildings
in the vicinity of the Project.

 

 

6.1.6

Landlord shall provide nonexclusive automatic passenger elevator service at all
times.

6.1.7       Landlord shall provide nonexclusive freight elevator service subject
to scheduling by Landlord.

6.2           Over Standard Tenant Use. Tenant shall not, without Landlord's
prior written consent, use machinery atypical of general office use, or
equipment or lighting other than Building standard lights in the Premises, which
may affect the temperature otherwise maintained by the air conditioning system
or increase the need for water normally furnished for the Premises by Landlord
pursuant to the terms of Section 6.1 of this Lease. If such consent is given
(such consent not to be unreasonably withheld, conditioned or delayed), Landlord
shall have the right to install supplementary air conditioning equipment or
systems in the Premises, including supplementary or additional metering devices,
and the reasonable cost thereof, including the reasonable cost of installation,
operation and maintenance, increased wear and tear on existing equipment and
other similar charges, shall be paid by Tenant to Landlord upon billing by
Landlord. If Tenant uses water or heat or air conditioning in excess of that
supplied by Landlord pursuant to Section 6.1 of this Lease, or if Tenant's
receptacles’ consumption of electricity shall exceed three (3) watts connected
load per usable square foot of the Premises (“Excess Electricity Consumption”),
calculated on an monthly basis for the hours described in Section 6.1.1 above,
Tenant shall pay to Landlord, within thirty (30) days after billing and as
additional rent, the cost of such Excess Electricity Consumption, the cost of
the installation, operation, and maintenance of equipment which is installed in
order to supply such Excess Electricity Consumption, and the cost of the
increased wear and tear on existing equipment caused by such Excess Electricity
Consumption and an administrative fee of up to ten percent (10%); and Landlord
may install devices to separately meter any increased use, and in such event
Tenant shall pay, as additional rent, the increased cost directly to Landlord,
within thirty (30) days after demand, including the cost of such additional
metering devices. If Tenant desires to use heat, ventilation or air conditioning
during hours other than those for which Landlord is obligated to supply such
utilities pursuant to the terms of Section 6.1 of this Lease, (i) Tenant shall
give Landlord such prior notice, as Landlord shall from time to time reasonably
establish as appropriate, of Tenant's desired use, (ii) Landlord shall supply
such utilities to Tenant at such hourly cost to Tenant as Landlord shall from
time to time establish with respect to all tenants of the Building, and
(iii) Tenant shall pay such cost within thirty (30) days after billing, as
additional rent. Notwithstanding anything contained herein to the contrary, in
no event shall Landlord install supplemental equipment or systems, or meters, in
the Premises unless and until Tenant has used such excess consumption and such
excess consumption continues for a period of at least thirty (30) days following
Landlord’s written notice to Tenant with respect thereto. Notwithstanding
anything to the contrary contained in this Section 6.2: (i) Landlord and Tenant
acknowledge and agree that Tenant’s computer server on the Garden Level shall
cause Tenant to incur Excess Electricity Consumption as of the Commencement Date
of this Lease.; (ii) Landlord shall install, at Landlord’s sole cost and
expense, a submeter to periodically monitor and track the Excess Electricity
Consumption of Tenant; (iii) Landlord shall invoice Tenant on a monthly basis
for the cost of such Excess Electricity Consumption related to the computer
server on the Garden Level which shall be based on Tenant’s ordinary usage as
reasonably determined by Landlord using the submeter; and (iv) Landlord’s
monthly charge to Tenant for Excess Electricity Consumption related to Tenant’s
computer server on the Garden Level shall not include any administrative fee.

6.3           Interruption of Use. Tenant agrees that Landlord shall not be
liable for damages, by abatement of Rent or otherwise, for failure to furnish or
delay in furnishing any service (including telephone and telecommunication
services), or for any diminution in the quality or quantity thereof, when such
failure or delay or diminution is occasioned, in whole or in part, by repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Real Property after reasonable effort to do so, by any accident or casualty
whatsoever, by act or default of Tenant or other parties, or by

 

8                                          
                                                       

 

--------------------------------------------------------------------------------



any other cause, but only to the extent any of the foregoing is beyond
Landlord's reasonable control; and except as hereinafter provided, such failures
or delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant's
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6, except to the extent such
failure is attributable to the gross negligence or willful misconduct of
Landlord or Landlord Parties (as such capitalized term is defined in Section
10.1 hereof).

Notwithstanding the foregoing, Landlord understands that the availability of
continuous, 24-hour, year-round utility service is a material inducement to
Tenant entering into this Lease. If Landlord either intentionally or
unintentionally causes the utilities or services that are required for Tenant's
use and occupancy of the Premises to be interrupted so that they are provided
only intermittently or the utilities or services altogether cease to be provided
to the Premises for a period of ten (10) days, Tenant at the end of the period
("Non-Service Period") shall have the right to terminate this Lease by giving
written notice to the Landlord within ten (10) days of the end of the
Non-Service Period, and this Lease shall terminate on the date set forth in the
notice. Rent shall abate after the third (3rd) calendar day of the interruption
until the interrupted utilities or services are fully restored. Landlord shall
use its best efforts to promptly resume or restore the interrupted utilities or
services.

 

6.4           Additional Services. Landlord shall also have the exclusive right,
but not the obligation, to provide any additional services which may be required
by Tenant, including, without limitation, locksmithing, lamp replacement,
additional janitorial service, and additional repairs and maintenance, provided
that Tenant shall pay to Landlord upon billing, the sum of all costs to Landlord
of such additional services. Charges for any utilities or service for which
Tenant is required to pay from time to time hereunder, shall be deemed
Additional Rent hereunder and shall be billed on a monthly basis.

ARTICLE 7

 

REPAIRS

7.1           Tenant's Repairs. Subject to Landlord's repair obligations in
Sections 7.2 and 11.1 below and subject to ordinary wear and tear, Tenant shall,
at Tenant's own expense, keep the Premises, including all improvements, fixtures
and furnishings therein, in good order, repair and condition at all times during
the Lease Term, which repair obligations shall include, without limitation, the
obligation to promptly and adequately repair all damage to the Premises and
replace or repair all damaged or broken fixtures and appurtenances; provided
however, that if Tenant fails to make such repairs and such failure shall
continue after a reasonable period of time following Tenant’s receipt of written
notice from Landlord of such failure, Landlord may, but need not, make such
repairs and replacements, and Tenant shall pay Landlord the cost thereof,
including a percentage of the cost thereof (to be uniformly established for the
Building) sufficient to reimburse Landlord for all overhead, general conditions,
fees and other costs or expenses arising from Landlord's involvement with such
repairs and replacements forthwith upon being billed for same.

7.2          Landlord's Repairs. Anything contained in Section 7.1 above to the
contrary notwithstanding, and subject to Articles 11 and 12 of this Lease,
Landlord shall repair and maintain the structural portions of the Building, the
roof, the elevators and the plumbing, heating, ventilating, air conditioning and
electrical systems serving the Building and the Premises; provided, however, if
such maintenance and repairs are caused in part or in whole by the act, neglect,
fault of or omission of any duty by Tenant, its agents, servants, employees or
invitees, Tenant shall pay to Landlord as additional rent, the reasonable cost
of such maintenance and repairs.

ARTICLE 8

 

ADDITIONS AND ALTERATIONS

8.1          Landlord's Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes to the Premises (collectively,
the "Alterations") without first procuring the prior written consent of Landlord
to such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld or conditioned by Landlord. Tenant shall pay for all
overhead, general conditions, fees and other costs and expenses of the
Alterations, and shall pay to Landlord a Landlord supervision fee of five
percent (5%) of the cost of the Alterations. The construction of the initial
improvements to the Premises shall be governed by the terms of the Tenant Work
Letter and not the terms of this Article 8. Notwithstanding anything contained
in this Article 8 to the contrary, Landlord’s consent shall not be required for
Alterations made by Tenant in any calendar year which do not, in the aggregate,
exceed the sum of $1.00 per rentable square foot of the Premises (the
“Alterations Exceptions”) provided that the Alterations Exceptions shall
specifically exclude any Alterations that are structural in nature, or that
would affect the Systems and Equipment (other than the installation of an
insignificant number of standard electrical receptacles or voice/data-comm
wiring).

8.2           Manner of Construction. Landlord may impose, as a condition of its
consent to all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable;
however, Landlord may impose such requirements as Landlord may determine, in its
sole and absolute discretion, with respect to any work affecting the structural
components of the Building or Systems and Equipment (including designating
specific contractors to perform such work). Tenant shall construct such
Alterations and perform such repairs in conformance with any and all applicable
rules and regulations of any federal, state, county or municipal code or
ordinance and pursuant to a valid building permit, issued by the city in which
the Real Property is

 

9                                          
                                                       

 

--------------------------------------------------------------------------------



located, and in conformance with Landlord's construction rules and regulations.
Landlord's approval of the plans, specifications and working drawings for
Tenant's Alterations shall create no responsibility or liability on the part of
Landlord for their completeness, design sufficiency, or compliance with all
laws, rules and regulations of governmental agencies or authorities. Tenant may
choose its own contractors to perform such Alterations subject to Landlord’s
reasonable approval thereof. All work with respect to any Alterations must be
done in a good and workmanlike manner and diligently prosecuted to completion to
the end that the Premises shall at all times be a complete unit except during
the period of work. In performing the work of any such Alterations, Tenant shall
have the work performed in such manner as not to obstruct access to the Building
or Real Property or the common areas for any other tenant of the Real Property,
and as not to obstruct the business of Landlord or other tenants of the Real
Property, or interfere with the labor force working at the Real Property. If
Tenant makes any Alterations, Tenant agrees to carry "Builder's All Risk"
insurance in an amount approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood and agreed that all of such Alterations shall be insured by
Tenant pursuant to Article 10 of this Lease immediately upon completion thereof.
Upon completion of any Alterations, Tenant shall (i) cause a Notice of
Completion to be recorded in the office of the Recorder of the county in which
the Real Property is located in accordance with Section 3093 of the Civil Code
of the State of California or any successor statute, (ii) deliver to the
management office of the Real Property a reproducible copy of any "as built"
drawings of the Alterations, and (iii) deliver to Landlord evidence of payment,
contractors' affidavits and full and final waivers of all liens for labor,
services or materials.

8.3          Landlord's Property. All Alterations, improvements, fixtures and/or
equipment which may be installed or placed in or about the Premises, and all
signs installed in, on or about the Premises, from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord.
Furthermore, Landlord may require that Tenant remove any Alteration that is
atypical of general office use upon the expiration or early termination of the
Lease Term, and repair any damage to the Premises and Building caused by such
removal, but only if Landlord shall have specified such removal as a condition
of its approval pursuant to Section 8.2 hereof. If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of any Alterations,
Landlord may do so and may charge the cost thereof to Tenant.

8.4           Wi-Fi Network. Without limiting the generality of the foregoing,
in the event Tenant desires to install wireless intranet, Internet and
communications network ("Wi-Fi Network") in the Premises for the use by Tenant
and its employees, then the same shall be subject to the provisions of this
Section 8.4 (in addition to the other provisions of this Article 8). In the
event Landlord consents to Tenant's installation of such Wi-Fi Network, Tenant
shall, in accordance with Article 15 below, remove the Wi-Fi Network from the
Premises prior to the termination of the Lease. Tenant shall use the Wi-Fi
Network so as not to cause any interference to other tenants in the Building or
to other tenants at the Real Property or with any other tenant's communication
equipment, and not to damage the Real Property or interfere with the normal
operation of the Real Property and Tenant hereby agrees to indemnify, defend and
hold Landlord harmless from and against any and all claims, costs, damages,
expenses and liabilities (including attorneys' fees) arising out of Tenant's
failure to comply with the provisions of this Section 8.4, except to the extent
same is caused by the negligence or willful misconduct of Landlord. Should any
interference occur, Tenant shall take all necessary steps as soon as reasonably
possible and no later than three (3) business days following such occurrence to
correct such interference. If such interference continues after such three (3)
business day period, Tenant shall immediately cease operating such Wi-Fi Network
until such interference is corrected or remedied to Landlord’s reasonable
satisfaction. Tenant acknowledges that Landlord has granted and/or may grant
telecommunication rights to other tenants and occupants of the Building and Real
Property and to telecommunication service providers and in no event shall
Landlord be liable to Tenant for any interference of the same with such Wi-Fi
Network. Landlord makes no representation that the Wi-Fi Network will be able to
receive or transmit communication signals without interference or disturbance.
Tenant shall (i) be solely responsible for any damage caused as a result of the
Wi-Fi Network, (ii) promptly pay any tax, license or permit fees charged
pursuant to any laws or regulations in connection with the installation,
maintenance or use of the Wi-Fi Network and comply with all precautions and
safeguards recommended by all governmental authorities, (iii) pay for all
necessary repairs, replacements to or maintenance of the Wi-Fi Network, and
(iv) be responsible for any modifications, additions or repairs to the Building
or Real Property, including without limitation, Building or Real Property
systems or infrastructure, which are required by reason of the installation,
operation or removal of Tenant’s Wi-Fi Network. Should Landlord be required to
retain professionals to research any interference issues that may arise which
have not been resolved during the aforesaid three (3) business day period,
Tenant shall reimburse Landlord for the costs incurred by Landlord in connection
with Landlord's retention of such professionals, and the research of such
interference issues within twenty (20) days after the date Landlord submits to
Tenant an invoice for such costs, which costs shall not exceed One Thousand
Dollars ($1,000.00) in the aggregate per year (the "Reimbursement Cap"). This
reimbursement obligation is in addition to, and not in lieu of, any rights or
remedies Landlord may have in the event of a breach or default by Tenant under
this Lease.

8.5           Security System. Subject to Landlord’s approval, which shall not
be unreasonably withheld or delayed, and at Tenant’s sole cost and expense,
Tenant shall be permitted to install its own electronic security system in the
Premises. In addition, Tenant shall be permitted to have live security personnel
in its Premises subject to the following: Landlord may require Tenant to
terminate the use of any and all security personnel if Landlord determines, in
its sole and absolute discretion, that the presence of such security personnel
is interfering with the Landlord’s management and operation of the Building or
other tenants’ use and quiet enjoyment of the Building. If Landlord determines
that Tenant must terminate the use of security personnel, Landlord shall provide
Tenant with not less than thirty (30) days prior written notice to terminate the
use of security personnel. Tenant and Landlord acknowledge and agree that if
Landlord requires Tenant to terminate the use of security personnel, (i) it will
be because Landlord has reasonably determined that the presence of such security
personnel unduly interferes with Landlord’s operation and management of the
Building or other tenants’ use and quiet enjoyment of the Building and (ii) the
thirty (30) days advanced written notice provide Tenant with adequate time to
find a suitable alternative to the security personnel. As such, Tenant
affirmatively and expressly waives any claim(s) it may make against Landlord for
any damages Tenant may suffer from any casualty to its Premises or any of
Tenant’s property located

 

10                                          
                                                     

 

--------------------------------------------------------------------------------



therein after the termination of such security personnel.

ARTICLE 9

 

COVENANT AGAINST LIENS

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Real Property, Building or
Premises, and any and all liens and encumbrances created by Tenant shall attach
to Tenant's interest only. Landlord shall have the right at all times to post
and keep posted on the Premises any notice which it deems necessary for
protection from such liens. Tenant covenants and agrees not to suffer or permit
any lien of mechanics or materialmen or others to be placed against the Real
Property, the Building or the Premises with respect to work or services claimed
to have been performed for or materials claimed to have been furnished to Tenant
or the Premises, and, in case of any such lien attaching or notice of any lien,
Tenant covenants and agrees to cause it to be immediately released and removed
of record. Notwithstanding anything to the contrary set forth in this Lease, if
any such lien is not released and removed on or before the date notice of such
lien is delivered by Landlord to Tenant, Landlord, at its sole option, may
immediately take all action necessary to release and remove such lien, without
any duty to investigate the validity thereof, and all sums, costs and expenses,
including reasonable attorneys' fees and costs, incurred by Landlord in
connection with such lien shall be deemed Additional Rent under this Lease and
shall immediately be due and payable by Tenant.

ARTICLE 10

 

INDEMNIFICATION AND INSURANCE

10.1         Indemnification and Waiver by Tenant. Except to the extent of
personal injury caused by the negligence or willful misconduct of Landlord or
Landlord Parties, Tenant hereby assumes all risk of damage to its property and
injury to persons, in, on, or about the Premises from any cause whatsoever and
agrees that Landlord, and its partners and subpartners, and their respective
officers, agents, property managers, servants, employees, and independent
contractors (collectively, "Landlord Parties") shall not be liable for, and are
hereby released from any responsibility for, any damage to Tenant’s property or
injury to persons or resulting from the loss of use thereof, which damage or
injury is sustained by Tenant or by other persons claiming through Tenant.
Subject to the waiver of subrogation provisions herein and subject to the
insurance requirements hereof, Tenant shall indemnify, defend, protect, and hold
harmless the Landlord Parties from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys'
fees) to the extent proximately caused by or arising from any acts, omissions or
negligence of Tenant or of any person claiming by, through or under Tenant, or
of the contractors, agents, servants, employees, licensees or invitees of Tenant
or any such person, in, on or about the Premises, the Building and Real
Property. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease.

10.2         Tenant's Compliance with Landlord's Fire and Casualty Insurance.
Tenant shall, at Tenant's expense, comply as to the Premises with all insurance
company requirements pertaining to the use of the Premises. If Tenant's conduct
or use of the Premises causes any increase in the premium for such insurance
policies, then Tenant shall reimburse Landlord for any such increase. Tenant, at
Tenant's expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body provided, however, that Landlord
shall be required to make any alterations or improvements to the Premises
required as a result of such rules, orders, regulations or requirements unless
the same is triggered by Tenant’s change of use of the Premises from that of
typical office purposes.

 

10.3

Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts.

10.3.1     Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage arising out of
Tenant's operations, assumed liabilities or use of the Premises, including a
Broad Form Commercial General Liability endorsement covering the insuring
provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 of this Lease, (and with owned and
non-owned automobile liability coverage, and liquor liability coverage in the
event alcoholic beverages are served on the Premises) for limits of liability
not less than:

Bodily Injury and
Property Damage Liability

$3,000,000 each occurrence
$3,000,000 annual aggregate

Personal Injury Liability

$3,000,000 each occurrence
$3,000,000 annual aggregate

10.3.2      Physical Damage Insurance covering (i) all office furniture, trade
fixtures, office equipment, merchandise and all other items of Tenant's property
on the Premises installed by, for, or at the expense of Tenant, (ii) any
Alterations (other than the Tenant Improvements), including any Alterations
which Landlord permits to be installed above the ceiling of the Premises or
below the floor of the Premises, and (iii) all other improvements, alterations
and additions to the Premises, including any improvements, alterations or
additions installed at Tenant's request above the ceiling of the Premises or
below the floor of the Premises (other than the Tenant Improvements). Such
insurance shall be written on a "physical loss or damage" basis under a "special
form" policy, for the full replacement cost value new without deduction for
depreciation of the covered items and in

 

11                                          
                                                     

 

--------------------------------------------------------------------------------



amounts that meet any co-insurance clauses of the policies of insurance and
shall include a vandalism and malicious mischief endorsement, sprinkler leakage
coverage and earthquake sprinkler leakage coverage.

 

 

10.3.3

Workers' compensation insurance as required by law.

10.3.4     Loss-of-income, business interruption and extra-expense insurance in
such amounts as will reimburse Tenant for direct and indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of loss of access to the Premises or to the Building
as a result of such perils.

10.3.5      Tenant shall carry comprehensive automobile liability insurance
having a combined single limit of not less than One Million Dollars
($1,000,000.00) per occurrence and insuring Tenant against liability for claims
arising out of ownership, maintenance or use of any owned, hired or non-owned
automobiles.

10.3.6      The minimum limits of policies of insurance required of Tenant under
this Lease shall in no event limit the liability of Tenant under this Lease.
Such insurance shall: (i) with respect to commercial general liability
insurance, name Landlord, and any other party it so specifies, as an additional
insured, but not to the extent of its acts or omissions; (ii) specifically cover
the liability assumed by Tenant under this Lease, including, but not limited to,
Tenant's obligations under Section 10.1 of this Lease; (iii) be issued by an
insurance company having a rating of not less than A-VIII in Best's Insurance
Guide or which is reasonably otherwise acceptable to Landlord and licensed to do
business in the state in which the Real Property is located; (iv) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and is non-contributing with any insurance requirement of
Tenant except, with respect to commercial general liability insurance, to the
extent such claim(s) arises due to the acts or omissions of Landlord;
(v) provide that said insurance shall not be canceled or coverage changed unless
thirty (30) days' prior written notice shall have been given to Landlord and any
mortgagee or ground or underlying lessor of Landlord; and (vi) contain a
cross-liability endorsement or severability of interest clause reasonably
acceptable to Landlord. Tenant shall deliver said policy or policies or
certificates thereof, or an on-line Memorandum of Insurance (“MOI”) through its
insurance broker, to Landlord on or before the Lease Commencement Date and at
least ten (10) days before the expiration dates thereof. If Tenant shall fail to
procure such insurance, or to deliver such policies or certificate or MOI,
within such time periods, Landlord may, at its option, in addition to all of its
other rights and remedies under this Lease, and following any notice and cure
periods set forth in Section 19.1, procure such policies for the account of
Tenant, and the cost thereof shall be paid to Landlord as Additional Rent within
ten (10) days after delivery of bills therefor.

10.4         Subrogation. Landlord and Tenant agree to have their respective
insurance companies issuing property damage insurance waive any rights of
subrogation that such companies may have against Landlord or Tenant, as the case
may be, so long as the insurance carried by Landlord and Tenant, respectively,
is not invalidated thereby. As long as such waivers of subrogation are contained
in their respective insurance policies and notwithstanding anything contained in
this Lease to the contrary, Landlord and Tenant hereby waive any right that
either may have against the other on account of any loss or damage to their
respective property to the extent such loss or damage is insurable under
policies of insurance for fire and all risk coverage, theft, public liability,
or other similar insurance.

10.5        Right of Self-Insure.         Notwithstanding anything contained in
this Article 10 to the contrary, provided that Tenant maintains a tangible net
worth in excess of $50,000,000 (the “Insurance Minimum”) determined in
accordance with the International Financial Reporting Standard (“IFRS”) or as
determined in accordance with generally accepted accounting principles in the
United States (if Tenant adopts such a standard for its financial reporting at
any time after the date hereof), Tenant shall have the right, at its sole
election, to self-insure one or more of the risks for which insurance is
required to be carried by Tenant hereunder (other than any statutorily required
workers compensation for which there shall be no self-insured retention),
pursuant to a program adopted by Tenant, but administered by a licensed
insurance company. Tenant shall, in accordance with standard self-insurance
practices in the industry, maintain reasonably sufficient reserves to cover any
losses that would have been covered by the insurance required to be carried by
Tenant pursuant to the terms of this Lease. At Landlord’s request but nor more
frequently than annually, Tenant shall provide Landlord with a written
certification that Tenant has maintained its tangible net worth in excess of the
Insurance Minimum.

 

10.6          Landlord’s Insurance.         At all times during the Lease Term,
including any extensions thereof, Landlord will carry and maintain (i) “all
risk” fire and extended coverage insurance covering the Building, Project,
equipment, common area furnishings, and Premises (except to the extent an
obligation of Tenant to insure hereunder) to the extent of the replacement cost
thereof without the obligation for co-insurance; (ii) bodily injury and property
damage general liability insurance in a combined single limit of not less than
$2,000,000 with umbrella liability coverage of not less than $3,000,000; (iii)
boiler and machinery insurance in a reasonable amount; (iv) rent loss in an
amount equal to 12 months of rent payable by the tenants of the Building and
Project during the applicable policy year; and (v) such other insurance as
Landlord reasonably determines from time to time (provided, however, that if any
other insurance is carried after the Base Year that was not carried during the
entirety of the Base Year , the approximate expense that would have been
incurred to carry such insurance during the entirety of the Base Year shall be
added to the actual Operating Expenses applicable to the Base Year as if such
expense had been paid). Landlord’s insurance shall be with responsible insurers
with a financial rating comparable to or better than that of Tenant's liability
insurer, and shall provide coverage for Landlord's premises and operations,
independent contractors, and contractual liability assumed in Section 10.7 of
this Lease. Landlord shall cause its commercial general liability insurer to
name Tenant as an additional insured under such insurance to the extent of
Landlord's insurable contractual liability assumed in Section 10.7 hereof. The
insurance policy shall contain a severability of interests provision, a
provision that the insurance provided to Landlord as additional insured shall be
primary to and not contributory with insurance maintained by Landlord, and a
provision that an act or omission of one of the insureds or additional insureds
that

 

12                                          
                                                     

 

--------------------------------------------------------------------------------



would void or otherwise reduce coverage shall not reduce or void the coverage as
to the other named and additional insureds.

 

10.7         Indemnification by Landlord. Subject to the waiver of subrogation
provisions contained herein and the insurance coverage requirements hereof,
Landlord shall indemnify, defend, protect, and hold harmless Tenant and its
employees and officers from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys'
fees) to the extent proximately caused by or arising from any acts, omissions or
negligence of Landlord or of any person claiming by, through or under Landlord,
or any of Landlord Parties in, on or about the Premises, the Building and Real
Property. The provisions of this Section 10.7 shall survive the expiration or
sooner termination of this Lease.

 

ARTICLE 11

 

DAMAGE AND DESTRUCTION

11.1        Repair of Damage to Premises by Landlord. Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any common areas of the Building or Real Property
serving or providing access to the Premises shall be damaged by fire or other
casualty, Landlord shall promptly and diligently, subject to reasonable delays
for insurance adjustment or other matters beyond Landlord's reasonable control,
and subject to all other terms of this Article 11, restore the Premises and such
common areas. Such restoration shall be to substantially the same condition of
the Premises and common areas prior to the casualty, except for modifications
required by zoning and building codes and other laws or by the holder of a
mortgage on the Real Property, or the lessor of a ground or underlying lease
with respect to the Real Property and/or the Building, or any other
modifications to the common areas deemed desirable by Landlord, provided access
to the Premises and any common restrooms serving the Premises shall not be
materially impaired. Notwithstanding any other provision of this Lease, upon the
occurrence of any damage to the Premises, Tenant shall assign to Landlord (or to
any party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant's insurance required under Section 10.3 of this Lease, and Landlord shall
repair any injury or damage to Alterations made by Tenant to the Premises and
shall return such Alterations to their original condition; provided that if the
cost of repairing such Alterations by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, as assigned by
Tenant, the cost of repairing such Alterations shall be paid by Tenant to
Landlord prior to Landlord's repair of the damage. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant's business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or common areas necessary to Tenant's occupancy, and if such damage is
not the sole result of the negligence or willful misconduct of Tenant or
Tenant's employees, contractors, licensees, or invitees, Landlord shall allow
Tenant a proportionate abatement of Base Rent and Tenant's Share of Operating
Expenses, Tax Expenses and Utilities Costs during the time and to the extent the
Premises are unfit for occupancy for the purposes permitted under this Lease,
and not occupied by Tenant as a result thereof.

11.2        Landlord's Option to Repair. Notwithstanding the terms of
Section 11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises, the Building and/or any other portion of the Real Property and instead
terminate this Lease by notifying Tenant in writing of such termination within
sixty (60) days after the date of damage, such notice to include a termination
date giving Tenant ninety (90) days to vacate the Premises, but Landlord may so
elect only if the Building shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, and one or more of the following
conditions is present: (i) repairs cannot reasonably be completed within two
hundred seventy (270) days of the date of damage (when such repairs are made
without the payment of overtime or other premiums); or (ii) the holder of any
mortgage on the Real Property or ground or underlying lessor with respect to the
Real Property and/or the Building shall require that the insurance proceeds or
any portion thereof be used to retire the mortgage debt, or shall terminate the
ground or underlying lease, as the case may be. In addition, if the Premises or
the Building is destroyed or damaged to any substantial extent during the last
twelve (12) months of the Lease Term or any then applicable extension or renewal
term, then notwithstanding anything contained in this Article 11, Landlord or
Tenant shall have the option to terminate this Lease by giving written notice to
the other of the exercise of such option within thirty (30) days after such
damage or destruction, in which event this Lease shall cease and terminate as of
the date of such notice unless, with respect to damage or destruction occurring
during the last twelve (12) months of the Lease Term, Tenant has exercised its
renewal option as provided in the Rider attached hereto and made a part hereof.
Upon any such termination of this Lease pursuant to this Section 11.2, Tenant
shall pay the Base Rent and Additional Rent, properly apportioned up to such
date of termination, and both parties hereto shall thereafter be freed and
discharged of all further obligations hereunder, except as provided for in
provisions of this Lease which by their terms survive the expiration or earlier
termination of the Lease Term.

11.3         Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or any other portion of the Real Property, and any
statute or regulation of the state in which the Real Property is located,
including, without limitation, Sections 1932(2) and 1933(4) of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction in the absence of an express agreement between the parties, and any
other statute or regulation, now or hereafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises, the Building or any other portion of the Real Property.

 

13                                          
                                                     

 

--------------------------------------------------------------------------------



ARTICLE 12

 

CONDEMNATION

12.1         Permanent Taking. If the whole or more than twenty (20%) of any
part of the Premises, Building or Real Property shall be taken by power of
eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if any adjacent property or street shall be so
taken or condemned, or reconfigured or vacated by such authority in such manner
as to require the use, reconstruction or remodeling of any part of the Premises,
Building or Real Property, or if Landlord shall grant a deed or other instrument
in lieu of such taking by eminent domain or condemnation, Landlord shall have
the option to terminate this Lease upon 180 days' notice (or such sooner time as
Tenant relocates elsewhere), provided such notice is given no later than thirty
(30) days after the date of such taking, condemnation, reconfiguration,
vacation, deed or other instrument. If more than twenty percent (20%) of the
rentable square feet of the Premises is taken, or if access to the Premises or
parking availability is or will be substantially impaired, Tenant shall have the
option to terminate this Lease upon ninety (90) days' notice, provided such
notice is given no later than thirty (30) days after the date of such taking.
Landlord shall be entitled to receive the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claim does not diminish the award available to Landlord, its ground lessor with
respect to the Real Property or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
termination, or the date of such taking, whichever shall first occur. If any
part of the Premises shall be taken, and this Lease shall not be so terminated,
the Base Rent and Tenant's Share of Operating Expenses, Tax Expenses and
Utilities Costs shall be proportionately abated. Tenant hereby waives any and
all rights it might otherwise have pursuant to Section 1265.130 of The
California Code of Civil Procedure.

12.2         Temporary Taking. Notwithstanding anything to the contrary
contained in this Article 12, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred and eighty (180) days or
less, then this Lease shall not terminate but the Base Rent and Tenant's Share
of Operating Expenses, Tax Expenses and Utilities Costs shall be abated for the
period of such taking in proportion to the ratio that the amount of rentable
square feet of the Premises taken bears to the total rentable square feet of the
Premises. Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking.

ARTICLE 13

 

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 14

 

ASSIGNMENT AND SUBLETTING

14.1         Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment or other such foregoing transfer of this Lease or any interest
hereunder by operation of law, sublet the Premises or any part thereof, or
permit the use of the Premises by any persons other than Tenant and its
employees (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee"). If
Tenant shall desire Landlord's consent to any Transfer, Tenant shall notify
Landlord in writing, which notice (the "Transfer Notice") shall include (i) the
proposed effective date of the Transfer, which shall not be less than thirty
(30) days nor more than one hundred eighty (180) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer, the name and address of the proposed Transferee, and a copy of all
existing and/or proposed documentation pertaining to the proposed Transfer,
including all existing operative documents to be executed to evidence such
Transfer or the agreements incidental or related to such Transfer, (iv) in the
case of a proposed assignment of this Lease only, current financial statements
of the proposed Transferee certified by an officer, partner or owner thereof,
and (v) such other information as Landlord may reasonably require. Any Transfer
made without Landlord's prior written consent shall, at Landlord's option, be
null, void and of no effect, and shall, at Landlord's option, constitute a
default by Tenant under this Lease. Whether or not Landlord shall grant consent,
within thirty (30) days after written request by Landlord, Tenant shall
reimburse Landlord for any reasonable legal fees incurred by Landlord in
connection with Tenant's proposed Transfer.

14.2        Landlord's Consent. Landlord shall not unreasonably withhold,
condition or delay its consent to any proposed Transfer of the Subject Space to
the Transferee on the terms specified in the Transfer Notice, and shall respond
to Tenant’s Transfer Notice with its consent or denial within ten (10) business
days following Landlord’s receipt of such Transfer Notice (failing which such
Transfer shall be deemed approved by Landlord). The parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply, without limitation as to other reasonable grounds for withholding
consent:

 

14                                          
                                                     

 

--------------------------------------------------------------------------------



14.2.1      The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or Real
Property;

14.2.2      The Transferee intends to use the Subject Space for purposes which
are not permitted under this Lease;

14.2.3      The Transfer will result in more than a reasonable and safe number
of occupants per floor within the Subject Space;

14.2.4      The Transferee, if a proposed assignee and not a subtenant, is not a
party of reasonable financial worth and/or financial stability in light of the
responsibilities involved under the Lease on the date consent is requested;

14.2.5      The proposed Transfer would cause Landlord to be in violation of
another lease or agreement to which Landlord is a party relative to the Project,
or would give an occupant of the Real Property a right to cancel its lease; or

14.2.6     Either the proposed Transferee, or any person or entity which
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed Transferee, (i) occupies space in the Project at the time of
the request for consent unless Landlord is unable to reasonably accommodate the
proposed Transferee’s need for additional space in the Project, (ii) is
negotiating with Landlord to lease space in the Project at such time, or
(iii) has negotiated with Landlord during the six (6) month period immediately
preceding the Transfer Notice.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).

14.3         Transfer Premium. If Landlord consents to a Transfer, as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
to Landlord fifty percent (50%) of any "Transfer Premium," as that term is
defined in this Section 14.3, when and as received by Tenant from such
Transferee. "Transfer Premium" shall mean all rent, additional rent or other
consideration payable by such Transferee in excess of the Rent and Additional
Rent payable by Tenant under this Lease on a per rentable square foot basis if
less than all of the Premises is transferred, after deducting the reasonable
expenses incurred by Tenant for (i) any reasonable changes, alterations and
improvements to the Premises in connection with the Transfer (but only to the
extent approved by Landlord), and (ii) any reasonable brokerage commissions and
legal fees incurred in connection with the Transfer (collectively, the
"Subleasing Costs"). "Transfer Premium" shall also include, but not be limited
to, key money and bonus money paid by Transferee to Tenant in connection with
such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer.

14.4        Landlord's Option as to Subject Space. Notwithstanding anything to
the contrary contained in this Article 14, Landlord shall have the option, by
giving written notice to Tenant within ten (10) business days after receipt of
any Transfer Notice, to recapture the Subject Space. Such recapture notice shall
cancel and terminate this Lease with respect to the Subject Space as of the date
stated in the Transfer Notice as the effective date of the proposed Transfer
until the last day of the term of the Transfer as set forth in the Transfer
Notice. If this Lease shall be canceled with respect to less than the entire
Premises, the Rent reserved herein shall be prorated on the basis of the number
of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same. If Landlord
declines, or fails to elect in a timely manner to recapture the Subject Space
under this Section 14.4, then, provided Landlord has consented to the proposed
Transfer, Tenant shall be entitled to proceed to transfer the Subject Space to
the proposed Transferee, subject to provisions of the last paragraph of
Section 14.2 of this Lease.

14.5        Effect of Transfer. If Landlord consents to a Transfer, (i) the
terms and conditions of this Lease shall in no way be deemed to have been waived
or modified, (ii) such consent shall not be deemed consent to any further
Transfer by either Tenant or a Transferee, (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, and (iv) no Transfer relating to this Lease or agreement entered into
with respect thereto, whether with or without Landlord's consent, shall relieve
Tenant or any guarantor of the Lease from liability under this Lease. Landlord
or its authorized representatives shall have the right at all reasonable times
to audit the books, records and papers of Tenant relating to any Transfer, and
shall have the right to make copies thereof. If the Transfer Premium respecting
any Transfer shall be found understated, Tenant shall, within thirty (30) days
after demand, pay the deficiency and Landlord's costs of such audit.

14.6         Additional Transfers. For purposes of this Lease, the term
"Transfer" shall also include (i) if Tenant is a partnership, the withdrawal or
change, voluntary, involuntary or by operation of law, of fifty percent

 

15                                          
                                                     

 

--------------------------------------------------------------------------------



(50%) or more of the partners, or transfer of twenty-five percent or more of
partnership interests, within a twelve (12)-month period, or the dissolution of
the partnership without immediate reconstitution thereof, and (ii) if Tenant is
a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant, (B) the sale or other transfer
of more than an aggregate of fifty percent (50%) of the voting shares of Tenant
(other than to immediate family members by reason of gift or death), within a
twelve (12)-month period, or (C) the sale, mortgage, hypothecation or pledge of
more than an aggregate of fifty percent (50%) of the value of the unencumbered
assets of Tenant within a twelve (12) month period.

14.7       Permitted Transfers.    Notwithstanding any provision of the Lease to
the contrary, no consent of Landlord shall be required, nor shall Landlord have
any right of recapture, relative to an assignment of the Lease to any
corporation which purchases or otherwise acquires all of substantially all of
the assets of Tenant (a “Permitted Transferee”), which transfer and assignment
shall be deemed effective as of the effective date of such purchase or
acquisition.

 

ARTICLE 15

 

SURRENDER; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

15.1         Surrender of Premises. No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in a writing signed by Landlord. The
delivery of keys to the Premises to Landlord or any agent or employee of
Landlord shall not constitute a surrender of the Premises or effect a
termination of this Lease, whether or not the keys are thereafter retained by
Landlord, and notwithstanding such delivery Tenant shall be entitled to the
return of such keys at any reasonable time upon request until this Lease shall
have been properly terminated. The voluntary or other surrender of this Lease by
Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subleases or subtenancies affecting the Premises.

15.2        Removal of Tenant Property by Tenant. Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs or restoration which are specifically made the
responsibility of Landlord hereunder excepted. Upon such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all cabling and wiring associated with the Wi-Fi
Network, all debris and rubbish, and such items of furniture, equipment,
free-standing cabinet work, and other articles of personal property owned by
Tenant or installed or placed by Tenant at its expense in the Premises, and such
similar articles of any other persons claiming under Tenant, as Landlord may, in
its sole but reasonable discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

ARTICLE 16

 

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be deemed
a per diem tenancy only, and shall not constitute a renewal hereof or an
extension for any further term, and in such case Base Rent shall be payable at a
per diem rate equal to 1/30th of one hundred fifty percent (150%) of the Base
Rent applicable during the last rental month of the Lease Term under this Lease.
Such tenancy shall be subject to every other term, covenant and agreement
contained herein. Landlord hereby expressly reserves the right to require Tenant
to surrender possession of the Premises to Landlord as provided in this Lease
upon the expiration or other termination of this Lease. The provisions of this
Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys' fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender, and any
lost profits to Landlord resulting therefrom.

ARTICLE 17

 

ESTOPPEL CERTIFICATES

Within ten (10) days following receipt of a request in writing by Landlord,
Tenant shall execute and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be in the form as may be reasonably required by any
prospective mortgagee or purchaser of the Real Property (or any portion
thereof), indicating therein any exceptions thereto that may exist at that time,
and shall also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee. Tenant shall execute and deliver
whatever other instruments may be reasonably required for such purposes. Failure
of Tenant to timely execute and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception. Tenant hereby irrevocably authorizes Landlord to
execute and deliver in the name of Tenant any such certificate or instrument if
Tenant fails to do so, provided that such authorization shall in no way relieve
Tenant from the obligation of executing such certificate or instrument.
Notwithstanding the foregoing, any certification by Tenant that there are

 

16                                          
                                                     

 

--------------------------------------------------------------------------------



no Tenant or Landlord defaults under the Lease (or if there are defaults,
specifying the same) shall be limited to the actual knowledge of Tenant, without
the need of independent inquiry or examination.

ARTICLE 18

 

SUBORDINATION & NON-DISTURBANCE

18.1         This Lease is subject and subordinate to all present and future
ground or underlying leases of the Real Property and to the lien of any
mortgages or trust deeds, now or hereafter in force against the Real Property,
if any, and to all renewals, extensions, modifications, consolidations and
replacements thereof, and to all advances made or hereafter to be made upon the
security of such mortgages or trust deeds, unless the holders of such mortgages
or trust deeds, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage, or if any ground or underlying lease is terminated, to attorn, without
any deductions or set-offs whatsoever, to the purchaser upon any such
foreclosure sale, or to the lessor of such ground or underlying lease, as the
case may be, if so requested to do so by such purchaser or lessor, and to
recognize such purchaser or lessor as the lessor under this Lease. Tenant shall,
within ten (10) days of its receipt of request by Landlord, execute such further
instruments or assurances as Landlord may reasonably deem necessary to evidence
or confirm the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases. Tenant waives the provisions of
any current or future statute, rule or law which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease and the obligations of the Tenant hereunder in the event of any
foreclosure proceeding or sale.

18.2         Notwithstanding anything contained in this Lease to the contrary
and provided Tenant is not in default hereunder beyond any applicable cure
period, the subordination of this Lease to any mortgage, deed of trust or ground
lease is expressly conditioned upon the holder thereof expressly agreeing in
such mortgage, deed of trust or ground lease, or in a separate instrument, in
form and substance reasonably acceptable to Tenant that (a) Tenant will not be
named or joined in any proceeding (or trustee’s sale) to enforce said mortgage
or deed of trust unless such be required by law in order to perfect the
proceeding or sale; (b) enforcement of said mortgage, deed of trust or ground
lease will not terminate this Lease or disturb Tenant in the possession and use
of the Premises, the common areas, or parking areas while this Lease is in full
force and effect; (c) except for any prior Landlord default, any purchaser,
mortgagee or holder of a ground lease shall be bound to Tenant and Tenant shall
be bound to it, under all of the terms, covenants and conditions of this Lease
with the same force and effect as if such purchaser, mortgagee or holder of
ground lease were the original landlord under this Lease (but to the extent
there is a continuing default that accrues after any purchaser, mortgagee or
holder of a ground lease acquires title to the property, Tenant does not waive
its rights under this Lease); and (d) insurance proceeds and awards shall first
be applied as set forth in this Lease.

ARTICLE 19

 

TENANT'S DEFAULTS; LANDLORD'S REMEDIES

19.1        Events of Default by Tenant. All covenants and agreements to be kept
or performed by Tenant under this Lease shall be performed by Tenant at Tenant's
sole cost and expense and without any reduction of Rent. The occurrence of any
of the following shall constitute a default of this Lease by Tenant:

19.1.1      Any failure by Tenant to pay any Rent or any other charge required
to be paid under this Lease, or any part thereof, when due and when such failure
shall continue for a period of five (5) business days following receipt of
written notice thereof from Landlord; or

19.1.2      Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for fifteen (15) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; and provided further
that if the nature of such default is such that the same cannot reasonably be
cured within a fifteen (15)-day period, Tenant shall not be deemed to be in
default if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure said default as soon as possible; or

19.1.3      Abandonment of the Premises by Tenant. Abandonment is herein defined
to include, but is not limited to, any absence by Tenant from the Premises for
three (3) business days or longer while in monetary or material non-monetary
default of any provision of this Lease.

19.2        Landlord's Remedies Upon Default. Upon the occurrence of any such
default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity, the option to pursue any one or more
of the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.

19.2.1      Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

 

17                                          
                                                     

 

--------------------------------------------------------------------------------



(i)            The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus

(ii)           The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

(iii)          The worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iv)          Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant, in each
case with such amounts equitably allocated to the remaining period of the Lease
Term as it relates to the term of the replacement lease with the new tenant; and

(v)           At Landlord's election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the Interest Rate set forth in Section 4.5 of this Lease. As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

19.2.2     Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3     Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant's part to be observed or performed (and may enter the Premises for
such purposes). In the event of Tenant's failure to perform any of its
obligations or covenants under this Lease, and such failure to perform poses a
material risk of injury or harm to persons or damage to or loss of property,
then Landlord shall have the right to cure or otherwise perform such covenant or
obligation at any time after such failure to perform by Tenant, whether or not
any such notice or cure period set forth in Section 19.1 above has expired. Any
such actions undertaken by Landlord pursuant to the foregoing provisions of this
Section 19.2.3 shall not be deemed a waiver of Landlord's rights and remedies as
a result of Tenant's failure to perform and shall not release Tenant from any of
its obligations under this Lease.

19.3         Payment by Tenant. Tenant shall pay to Landlord, within fifteen
(15) days after delivery by Landlord to Tenant of statements therefor: (i) sums
equal to expenditures reasonably made and obligations incurred by Landlord in
connection with Landlord's performance or cure of any of Tenant's obligations
pursuant to the provisions of Section 19.2.3 above; and (ii) sums equal to all
expenditures reasonably and necessarily made and obligations incurred by
Landlord in collecting or attempting to collect the Rent or in enforcing or
attempting to enforce any rights of Landlord under this Lease or pursuant to
law, including, without limitation, all reasonable legal fees and other amounts
so expended. Tenant's obligations under this Section 19.3 shall survive the
expiration or sooner termination of the Lease Term.

19.4         Sublessees of Tenant. Whether or not Landlord elects to terminate
this Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.5         Waiver of Default. No waiver by either party hereto of any
violation or breach by the other of any of the terms, provisions and covenants
herein contained shall be deemed or construed to constitute a waiver of any
other or later violation or breach by such party of the same or any other of the
terms, provisions, and covenants herein contained. Forbearance by either party
in enforcement of one or more of the remedies herein provided upon a default by
the other party shall not be deemed or construed to constitute a waiver of such
default. The acceptance of any Rent hereunder by Landlord following the
occurrence of any default, whether or not known to Landlord, shall not be deemed
a waiver of any such default, except only a default in the payment of the Rent
so accepted.

19.6        Efforts to Relet. For the purposes of this Article 19, Tenant's
right to possession shall not be deemed to have been terminated by efforts of
Landlord to relet the Premises, by its acts of maintenance or preservation with
respect to the Premises, or by appointment of a receiver to protect Landlord's
interests hereunder.

 

18                                          
                                                     

 

--------------------------------------------------------------------------------



THE FOREGOING ENUMERATION IS NOT EXHAUSTIVE, BUT MERELY ILLUSTRATIVE OF ACTS
WHICH MAY BE PERFORMED BY LANDLORD WITHOUT TERMINATING TENANT'S RIGHT TO
POSSESSION.

ARTICLE 20

 

INTENTIONALLY OMITTED

 

ARTICLE 21

 

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated. At its sole cost and expense, Tenant shall
promptly comply with all such governmental measures, other than the making of
structural changes or changes to the Building's life safety system (collectively
the "Excluded Changes") except to the extent such Excluded Changes are required
due to Tenant's alterations to or manner of use of the Premises other than as
set forth in Article V. In addition, Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Real Property, and in connection therewith, Tenant shall take
responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. The judgment of any court of
competent jurisdiction or the admission of Tenant in any judicial action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
of said governmental measures, shall be conclusive of that fact as between
Landlord and Tenant.

ARTICLE 22

 

ENTRY BY LANDLORD

Upon one (1) business days written notice, Landlord reserves the right to enter
the Premises to: (i) inspect them; (ii) show the Premises to prospective
purchasers, mortgagees or, during the last nine months of the Lease Term,
prospective tenants, or to the ground or underlying lessors; (iii) to post
notices of nonresponsibility; or (iv) alter, improve or repair the Premises or
the Building if necessary to comply with current building codes or other
applicable laws, or for structural alterations, repairs or improvements to the
Building, or as Landlord may otherwise reasonably desire or deem necessary.
Notwithstanding anything to the contrary contained in this Article 22, Landlord
may enter the Premises at any time, without notice to Tenant, in emergency
situations and/or to perform janitorial or other services required of Landlord
pursuant to this Lease. Any such entries shall be without the abatement of Rent
and shall include the right to take such reasonable steps as required to
accomplish the stated purposes. Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant's business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby. For each of the above purposes, Landlord shall at
all times have a key with which to unlock all the doors in the Premises,
excluding Tenant's vaults, safes and special security areas designated in
advance by Tenant. In an emergency, Landlord shall have the right to enter
without notice and use any means that Landlord may deem proper to open the doors
in and to the Premises. Any entry into the Premises in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises.

ARTICLE 23

 

TENANT PARKING

Tenant shall be entitled, at no charge throughout the Lease Term and any
extension thereof, to the non-exclusive use of the parking spaces reasonably
designated for the Building by Landlord. Tenant agrees not to overburden the
parking facilities and agrees to cooperate with Landlord and other tenants in
the use of the parking facilities. Landlord reserves the right in its absolute
discretion to determine whether parking facilities are becoming crowded and, in
such event, to allocate parking spaces between Tenant and other tenants. There
will be no assigned parking unless Landlord, in its sole discretion, deems such
assigned parking advisable. No vehicle may be repaired or serviced in the
parking area and any vehicle brought into the parking area by Tenant, or any of
Tenant's employees, contractors or invitees. All driveways, ingress and egress,
and all parking spaces are for the joint use of all tenants. There shall be no
parking permitted on any of the streets or roadways located within the Project.
In addition, Tenant agrees that its employees will not park in the spaces
designated for visitor parking. Notwithstanding anything to the contrary
contained in this Article 23, Landlord shall provide Tenant with four (4)
unreserved parking spaces for every one thousand (1,000) RSF leased by Tenant
(“Base Parking Allocation.”) In addition, for as long as Landlord has not
developed or otherwise uses the “Excess Parking Area,” as designated on Exhibit
A-1 to this Lease, Landlord shall provide Tenant with four and one half (4.5)
unreserved parking spaces in the Excess Parking Area for every one thousand
(1,000) RSF leased by Tenant (“Excess Parking Allocation.”) Landlord shall also
provide Tenant with a minimum of sixteen (16) reserved parking spaces in the
area designated “Reserved Parking” on Exhibit A-1 to this Lease, which shall be
included in Tenant’s Base Parking Allocation. At any time during the Term of
this Lease, as such term may be extended, Landlord shall, exercising Landlord’s
reasonable discretion, have the right to move the Reserved Parking within the
area designated “Front Parking Area” on Exhibit A-1 to this Lease. Landlord
shall have the right to allocate additional parking spaces in the Front Parking
Area to other tenants in the Building as reserved parking spaces, provided that
Tenant’s Reserved Parking shall (i) be adjusted to

 

19                                          
                                                     

 

--------------------------------------------------------------------------------



represent its pro-rata share of the total reserved parking spaces within the
Front Parking Area based on Tenant’s Share of Operating Expenses, Tax Expenses
and Utility Costs provided in Section 9.2 of the Summary of Basic Lease
Information and (ii) Tenant shall never have less than sixteen (16) reserved
parking spaces. Any unreserved spaces remaining in the Front Parking Area shall
be strictly limited for use as visitor parking.

 

ARTICLE 24

 

MISCELLANEOUS PROVISIONS

24.1         Terms; Captions. The necessary grammatical changes required to make
the provisions hereof apply either to corporations or partnerships or
individuals, men or women, as the case may require, shall in all cases be
assumed as though in each case fully expressed. The captions of Articles and
Sections are for convenience only and shall not be deemed to limit, construe,
affect or alter the meaning of such Articles and Sections.

24.2        Binding Effect. Each of the provisions of this Lease shall extend to
and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 of this Lease.

24.3         No Waiver. No waiver of any provision of this Lease shall be
implied by any failure of a party to enforce any remedy on account of the
violation of such provision, even if such violation shall continue or be
repeated subsequently, any waiver by a party of any provision of this Lease may
only be in writing, and no express waiver shall affect any provision other than
the one specified in such waiver and that one only for the time and in the
manner specifically stated. No receipt of monies by Landlord from Tenant after
the termination of this Lease shall in any way alter the length of the Lease
Term or of Tenant's right of possession hereunder or after the giving of any
notice shall reinstate, continue or extend the Lease Term or affect any notice
given Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

24.4         Modification of Lease. Should any current or prospective mortgagee
or ground lessor for the Real Property require a modification or modifications
of this Lease, which modification or modifications will not cause an increased
cost or expense to Tenant or in any other way materially and adversely change
the rights and obligations of Tenant hereunder, then and in such event, Tenant
agrees that this Lease may be so modified and agrees to execute whatever
documents are reasonably required therefor and deliver the same to Landlord
within ten (10) business days following the request therefor. Should Landlord or
any such current or prospective mortgagee or ground lessor require execution of
a short form of Lease for recording, containing, among other customary
provisions, the names of the parties, a description of the Premises and the
Lease Term, Tenant agrees to execute such short form of Lease and to deliver the
same to Landlord within ten (10) business days following the request therefor.

24.5         Transfer of Landlord's Interest. Tenant acknowledges that Landlord
has the right to transfer all or any portion of its interest in the Real
Property, the Building and/or in this Lease, and Tenant agrees that in the event
of any such transfer, Landlord shall automatically be released from all
liability under this Lease and Tenant agrees to look solely to such transferee
for the performance of Landlord's obligations hereunder after the date of
transfer. The liability of any transferee of Landlord shall be limited to the
interest of such transferee in the Real Property and such transferee shall be
without personal liability under this Lease, and Tenant hereby expressly waives
and releases such personal liability on behalf of itself and all persons
claiming by, through or under Tenant. Tenant further acknowledges that Landlord
may assign its interest in this Lease to a mortgage lender as additional
security and agrees that such an assignment shall not release Landlord from its
obligations hereunder and that Tenant shall continue to look to Landlord for the
performance of its obligations hereunder.

24.6         Prohibition Against Recording. Except as provided in Section 24.4
of this Lease, neither this Lease, nor any memorandum, affidavit or other
writing with respect thereto, shall be recorded by Tenant or by anyone acting
through, under or on behalf of Tenant, and the recording thereof in violation of
this provision shall make this Lease null and void at Landlord's election.

24.7        Landlord's Title; Air Rights. Landlord's title is and always shall
be paramount to the title of Tenant. Nothing herein contained shall empower
Tenant to do any act which can, shall or may encumber the title of Landlord. No
rights to any view or to light or air over any property, whether belonging to
Landlord or any other person, are granted to Tenant by this Lease.

24.8         Tenant's Signs. Landlord shall provide space on the Building
directory on the ground floor lobby of the Building for a listing identifying
Tenant's name and suite number. Landlord shall also install near the entry door
to the Leased Premises signage identifying Tenant's name. All such permitted
signage shall use Building standard materials and lettering. Landlord shall pay
for the cost of the initial installation of such permitted signage, and Tenant
shall pay for the cost of any changes thereto. Except for such identification
signs and reasonable signs identifying Tenant which Tenant may affix on or
adjoining the exterior entry doors to the Premises that are exclusive to the
Premises, Tenant may not install any signs on the exterior or roof of the
Building or the common areas of the Building or the Real Property. Any signs,
window coverings, or blinds (even if the same are located behind the Landlord
approved window coverings for the Building), or other items visible from the
exterior of the Premises or Building are subject to the prior approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding anything to the contrary contained herein, for as long
as Tenant is

 

20                                          
                                                     

 

--------------------------------------------------------------------------------



operating the Retail Store on the First Floor of the Building, Tenant may
maintain the monument sign located on 190th St. that was present on the
Commencement Date of this Lease.

24.9        Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

24.10       Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

 

24.11

Time of Essence. Time is of the essence of this Lease and each of its
provisions.

24.12       Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

24.13       No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the Exhibits attached hereto.

24.14      Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord and the Landlord
Parties hereunder (including any successor landlord) and any recourse by Tenant
against Landlord or the Landlord Parties shall be limited solely and exclusively
to an amount which is equal to the interest of Landlord in the Real Property,
and neither Landlord, nor any of the Landlord Parties shall have any personal
liability therefor, and Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant.

24.15      Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease.

24.16      Right to Lease. Landlord reserves the absolute right to amend or to
modify such other tenancies in the Building and/or in any other building and/or
any other portion of the Real Property as Landlord in the exercise of its sole
business judgment shall determine to best promote the interests of the Real
Property. Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Real Property.

24.17       Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except with respect to each party’s obligations under
the Tenant Work Letter (collectively, the "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure.

24.18       Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and
for all those claiming under Tenant all right now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.

24.19       Notices. All notices, demands, statements or communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested, or delivered
personally (i) to Tenant at the appropriate address set forth in Section 5 of
the Summary, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at the addresses set forth in
Section 3 of the Summary, or to such other firm or to such other place as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be

 

21                                          
                                                     

 

--------------------------------------------------------------------------------



deemed given on the date it is first attempted for delivery as provided in this
Section 24.19. If Tenant is notified of the identity and address of Landlord's
mortgagee or ground or underlying lessor, Tenant shall give to such mortgagee or
ground or underlying lessor written notice of any default by Landlord under the
terms of this Lease by registered or certified mail, and such mortgagee or
ground or underlying lessor shall be given a reasonable opportunity to cure such
default prior to Tenant's exercising any remedy available to Tenant.

24.20       Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

24.21       Authority. If Tenant is a corporation or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in the state in which the Real Property is located and that Tenant has
full right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so. Tenant confirms that it is
not in violation of any executive order or similar governmental regulation or
law, which prohibits terrorism or transactions with suspected or confirmed
terrorists or terrorist entities or with persons or organizations that are
associated with, or that provide any form of support to, terrorists. Tenant
further confirms that it will comply throughout the Term of this Lease, with all
governmental laws, rules or regulations governing transactions or business
dealings with any suspected or confirmed terrorists or terrorist entities, as
identified from time to time by the U.S. Treasury Department's Office of Foreign
Assets Control or any other applicable governmental entity.

24.22       Jury Trial; Attorneys' Fees. IF EITHER PARTY COMMENCES LITIGATION
AGAINST THE OTHER FOR THE SPECIFIC PERFORMANCE OF THIS LEASE, FOR DAMAGES FOR
THE BREACH HEREOF OR OTHERWISE FOR ENFORCEMENT OF ANY REMEDY HEREUNDER, THE
PARTIES HERETO AGREE TO AND HEREBY DO WAIVE ANY RIGHT TO A TRIAL BY JURY. In the
event of any such commencement of litigation, the prevailing party shall be
entitled to recover from the other party such costs and reasonable attorneys'
fees as may have been incurred, including any and all costs incurred in
enforcing, perfecting and executing such judgment.

24.23      Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the state in which the Real Property is located.

24.24       Submission of Lease. Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of or an option for
lease and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

24.25      Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party's dealings with any real estate broker or agent other than
the Brokers. Any commission due and owing to Brokers shall be paid solely by
Landlord.

24.26       Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building, Real Property or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.

24.27      Building Name and Signage. Landlord shall have the right at any time
to change the name(s) of the Building and Real Property and to install, affix
and maintain any and all signs on the exterior and on the interior of the
Building and any portion of the Real Property as Landlord may, in Landlord's
sole discretion, desire. Tenant shall not use the names of the Building or Real
Property or use pictures or illustrations of the Building or Real Property in
advertising or other publicity, without the prior written consent of Landlord.

24.28      Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants, and Brokers.

24.29      Landlord's Construction. It is specifically understood and agreed
that Landlord has no obligation and has made no promises to alter, remodel,
improve, renovate, repair or decorate the Premises, Building, Real Property, or
any part thereof and that no representations or warranties respecting the
condition of the Premises, the Building or the Real Property have been made by
Landlord to Tenant, except as specifically set forth in this Lease.

24.30      Exclusivity. Landlord shall not lease space in the Building to any
other tenant: (i) with gross sales of over $100 million annually, (ii) who’s
primary business is the resale of computers, components and accessories and
computer related consumer electronics and (iii) who shall use their premises in
the Building for the direct retail

 

22                                          
                                                     

 

--------------------------------------------------------------------------------



sale to the public of such computers, components and accessories and computer
related consumer electronics.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

TENANT:

PC MALL, INC.,
a Delaware corporation

 

By:      /s/ Ted Sanders                                                        
            [Name] Ted Sanders
            [Title] Chief Financial Officer

 

By:      /s/ Kristin Rogers                                           
          
            [Name] Kristin Rogers
            [Title] Executive Vice President

 

LANDLORD:

ST. PAUL PROPERTIES, INC.,
a Delaware corporation

 

By:      /s/ R. William Inserra                                           
          
            [Name] R. William Inserra
            [Title] Vice President Asset Management

 

 

*** If Tenant is a CORPORATION, an authorized employee must sign on behalf of
the corporation and indicate the capacity in which they are signing. The Lease
must be executed by the president or vice president and the secretary or
assistant secretary, unless the bylaws or a resolution of the board of directors
shall otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.***

23                                          
                                                     

 

--------------------------------------------------------------------------------



EXHIBIT A

OUTLINE OF FLOOR PLAN OF PREMISES

 

SEE ATTACHED FLOOR PLANS FOR SECOND FLOOR, FIRST FLOOR AND BASEMENT

 

1                                          
                                                       

 

--------------------------------------------------------------------------------



EXHIBIT A-1

SITE PLAN OF REAL PROPERTY

 

[TO BE PROVIDED]

 

1                                          
                                                       

 

--------------------------------------------------------------------------------



EXHIBIT B

TENANT WORK LETTER

 

INTENTIONALLY DELETED

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT C

CONFIRMATION OF LEASE  

COMMENCEMENT AND EXPIRATION DATES

This CONFIRMATIN OF LEASE COMMENCEMENT AND EXPIRATION DATES ("Confirmation") is
made and entered into effective as of June 7th, ________, 2007___, by and
between ST. PAUL PROPERTIES, INC., a Delaware Corporation ("Landlord") and PC
MALL, INC., a Delaware ("Tenant").

R E C I T A L S :

A.            Landlord and Tenant entered into that certain Office Lease dated
as of June 7, 2007_________ (the "Lease") pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord certain "Premises", as described in the
Lease, in that certain Building located at 2555 West 190th Street,
Torrance_________, California.

B.            Except as otherwise set forth herein, all capitalized terms used
in this Confirmation shall have the same meaning as such terms have in the
Lease.

C.            Landlord and Tenant desire to confirm the commencement and
expiration dates of the term of the Lease, as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree and confirm as follows:

The Premises are Ready for Occupancy, and (b) the term of the Lease commenced as
of October 1, ____________, 2007 (the "Lease Commencement Date") for a term of
Four___ (4) years and 0 (_) months ending on September 30____________, 2011 (the
“Lease Expiration Date”), unless sooner terminated or extended as provided in
the Lease.

IN WITNESS WHEREOF, this Confirmation has been executed as of the day and year
first above written.

TENANT:

PC MALL, INC,
a Delaware corporation

 

By:      /s/ Ted Sanders                                                        
            [Name] Ted Sanders
            [Title] Chief Financial Officer

 

By:      /s/ Kristin Rogers                                                     
            [Name] Kristin Rogers
            [Title] Executive Vice President

 

LANDLORD:

ST. PAUL PROPERTIES, INC.,
a Delaware corporation

 

By:      /s/ R. William Inserra                                           
          
            [Name] R. William Inserra
            [Title] Vice President Asset Management

 

 

 

1                                          
                                                       

 

--------------------------------------------------------------------------------



EXHIBIT D

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building or Real Property;
however, Landlord shall employ commercially reasonable efforts to require
observance and compliance of said Rules and Regulations by all tenants or
occupants.

1.             Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed (nor shall any other consent requested of
Landlord hereunder). Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.

2.             All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises, unless electrical
hold backs have been installed.

3.            Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register when so doing. After-hours access by Tenant's
authorized employees may be provided by key access (provided by Landlord at its
expense) or other procedures reasonably adopted by Landlord from time to time;
Tenant shall pay for the costs of all access cards provided to Tenant's
employees and all replacements thereof for lost, stolen or damaged cards. Access
to the Building and/or Real Property may be refused unless the person seeking
access has proper identification or has a previously arranged pass for such
access. Landlord and its agents shall in no case be liable for damages for any
error with regard to the admission to or exclusion from the Building and/or Real
Property of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
and/or Real Property during the continuance of same by any means it deems
appropriate for the safety and protection of life and property.

4.            Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy property brought into the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property in any case. All damage done to any part of the Building, its contents,
occupants or visitors by moving or maintaining any such safe or other property
shall be the sole responsibility of Tenant and any expense of said damage or
injury shall be borne by Tenant.

5.            Landlord shall have the right to control and operate the public
portions of the Building and Real Property, the public facilities, the heating
and air conditioning, and any other facilities furnished for the common use of
tenants, in such manner as is customary for comparable buildings in the vicinity
of the Building.

6.             The requirements of Tenant will be attended to only upon
application at the management office of the Real Property or at such office
location designated by Landlord. Employees of Landlord shall not perform any
work or do anything outside their regular duties unless under special
instructions from Landlord.

7.             Tenant shall not disturb, solicit, or canvass any occupant of the
Building or Real Property and shall cooperate with Landlord or Landlord's agents
to prevent same.

8.             The toilet rooms, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, and
no foreign substance of any kind whatsoever shall be thrown therein. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose employees or agents, shall have
caused it.

9.             Tenant shall not overload the floor of the Premises. Tenant shall
not mark, drive nails or screws, or drill into the partitions, woodwork or
plaster or in any way deface the Premises or any part thereof without Landlord's
consent first had and obtained; provided, however, Landlord's prior consent
shall not be required with respect to Tenant's placement of pictures and other
normal office wall hangings on the interior walls of the Premises.

10.          Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine or machines of any description other
than fractional horsepower office machines shall be installed, maintained or
operated upon the Premises without the written consent of Landlord.

11.           Tenant shall not use any method of heating or air conditioning
other than that which may be supplied by Landlord, without the prior written
consent of Landlord.

12.           Tenant shall not use or keep in or on the Premises, the Building
or Real Property any kerosene, gasoline or other inflammable or combustible
fluid or material. Tenant shall not use, keep or permit to be used or kept, any
foul or noxious gas or substance in or on the Premises, or permit or allow the
Premises to be occupied or

 

1                                          
                                                       

 

--------------------------------------------------------------------------------



used in a manner offensive or objectionable to Landlord or other occupants of
the Building or Real Property by reason of noise, odors, or vibrations, or
interfere in any way with other tenants or those having business therewith.

13.           Tenant shall not bring into or keep within the Real Property, the
Building or the Premises any animals (other than a seeing-eye dog for any blind
or visually impaired employee requiring same), birds, bicycles or other
vehicles.

14.           No cooking shall be done or permitted by Tenant on the Premises,
nor shall the Premises be used for the storage of merchandise, for lodging or
for any improper, objectionable or immoral purposes. Notwithstanding the
foregoing, Underwriters' laboratory-approved equipment and microwave ovens may
be used in the Premises for heating food and brewing coffee, tea, hot chocolate
and similar beverages, provided that such use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations, and does not cause odors which are objectionable to Landlord and
other tenants.

15.          Landlord will approve where and how telephone and telegraph wires
are to be introduced to the Premises. No boring or cutting for wires shall be
allowed without the consent of Landlord. The location of telephone, call boxes
and other office equipment affixed to the Premises shall be subject to the
approval of Landlord.

16.          Landlord reserves the right to exclude or expel from the Building
and/or Real Property any person who, in the judgment of Landlord, is intoxicated
or under the influence of liquor or drugs, or who shall in any manner do any act
in violation of any of these Rules and Regulations.

17.           Tenant, its employees and agents shall not loiter in the entrances
or corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.

18.           Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

19.           Tenant shall store all its trash and garbage within the interior
of the Premises. No material shall be placed in the trash boxes or receptacles
if such material is of such nature that it may not be disposed of in the
ordinary and customary manner of removing and disposing of trash and garbage in
the city in which the Real Property is located without violation of any law or
ordinance governing such disposal. All trash, garbage and refuse disposal shall
be made only through entry-ways and elevators provided for such purposes at such
times as Landlord shall designate.

20.           Tenant shall comply, at no cost to it, with all safety, fire
protection and evacuation procedures and regulations reasonably established by
Landlord or any governmental agency.

21.           Tenant shall assume any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed, when the Premises are not
occupied.

22.           No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord. No
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises without the prior written
consent of Landlord. The sashes, sash doors, skylights, windows, and doors that
reflect or admit light and air into the halls, passageways or other public
places in the Building shall not be covered or obstructed by Tenant, nor shall
any bottles, parcels or other articles be placed on the windowsills. All
electrical ceiling fixtures hung in offices or spaces along the perimeter of the
Building must be fluorescent and/or of a quality, type, design and bulb color
approved by Landlord.

23.           The washing and/or detailing of or, the installation of
windshields, radios, telephones in or general work on, automobiles shall not be
allowed on the Real Property.

24.           Food vendors shall be allowed in the Building upon receipt of a
written request from the Tenant. The food vendor shall service only the tenants
that have a written request on file in the management office of the Real
Property. Under no circumstance shall the food vendor display their products in
a public or common area including corridors and elevator lobbies. Any failure to
comply with this rule shall result in immediate permanent withdrawal of the
vendor from the Building.

25.           Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.

26.           Tenant shall comply with any non-smoking ordinance adopted by any
applicable governmental authority, and neither Tenant nor any of its
contractors, agents, employees, invitees or visitors shall smoke in the
Premises, in the Building or in any other portion of the Real Property which is
not designated as an area in which smoking is permitted.

27.          Landlord may waive any one or more of these Rules and Regulations
for the benefit of any particular tenant or tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other tenant or tenants, nor prevent Landlord from thereafter enforcing
any such Rules or Regulations against any or all tenants of the Building and/or
Real Property. Landlord reserves the right at any

 

2                                          
                                                       

 

--------------------------------------------------------------------------------



time to change or rescind any one or more of these Rules and Regulations, or to
make such other and further reasonable Rules and Regulations as in Landlord's
reasonable judgment may from time to time be necessary for the management,
safety, care and cleanliness of the Premises, Building and Real Property, and
for the preservation of good order therein, as well as for the convenience of
other occupants and tenants therein. Tenant shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.

 

3                                          
                                                       

 

--------------------------------------------------------------------------------



RIDER

EXTENSION OPTION RIDER

This Extension Option Rider ("Extension Rider") is made and entered into by and
between ST. PAUL PROPERTIES, INC. a Delaware limited liability company
("Landlord"), and PC MALL, INC., a Delaware corporation ("Tenant"), and is dated
as of the date of the Office Lease ("Lease") by and between Landlord and Tenant
to which this Extension Rider is attached. The agreements set forth in this
Extension Rider shall have the same force and effect as if set forth in the
Lease. To the extent the terms of this Extension Rider are inconsistent with the
terms of the Lease, the terms of this Extension Rider shall control.

1.             Option Right. Landlord hereby grants Tenant one (1) option to
extend the Lease Term for a period of three (3) years (the "Option Term"), which
option shall be exercisable only by written Exercise Notice (as defined below)
delivered by Tenant to Landlord as provided below. Upon the proper exercise of
such option to extend, the Lease Term shall be extended for the Option Term.
Notwithstanding the foregoing, at Landlord's option, in addition to any other
remedies available to Landlord under this Lease, at law or in equity, Tenant
shall not have the right to extend the Lease Term for the Option Term if as of
the date of delivery of the Exercise Notice by Tenant, or as of the end of the
initial Lease Term, Tenant is in monetary or material non-monetary default under
this Lease after the expiration of any applicable notice and cure period. The
rights contained in this Extension Rider shall be personal to the original
Tenant (and any Permitted Transferee, as such capitalized term is defined in
Article 14 of the Lease) executing the Lease and may only be exercised by the
original Tenant (and not any assignee, sublessee or other transferee of Tenant's
interest in the Lease, except a Permitted Transferee) if the original Tenant (or
any Permitted Transferee) occupies the entire Premises as of the date of the
Exercise Notice.

2.             Option Rent. The annual Base Rent payable by Tenant during the
Option Term (the "Option Rent") shall be the Fair Market Rental Rate for the
Premises. As used herein, the "Fair Market Rental Rate" for purposes of
determining the annual Base Rent for the Option Term shall mean the annual Base
Rent at which tenants, as of the date Tenant exercises the Option Term, are
leasing non-sublease space comparable in size, location and quality to the
Premises for a comparable term, which comparable space is located in the
Building, the Other Buildings and in other comparable Class “B” office buildings
in the Los Angeles - South Bay market, excluding consideration all free rent and
other out-of-pocket concessions generally being granted at such time for such
comparable space for the Option Term. All other terms and conditions of the
Lease shall apply throughout the Option Term; however, Tenant shall, in no
event, have the option to extend the Lease Term beyond the Option Term described
in Section 1 above.

3.            Exercise of Option. The option contained in this Extension Rider
shall be exercised by Tenant, if at all, only in the following manner:
(i) Tenant shall deliver written notice ("Interest Notice") to Landlord not more
than fourteen (14) months nor less than nine (9) months prior to the expiration
of the initial Lease Term stating that Tenant may be interested in exercising
its option; (ii) Landlord, within thirty (30) days after receipt of Tenant's
notice, shall deliver notice (the "Option Rent Notice") to Tenant setting forth
the Option Rent; and (iii) if Tenant wishes to exercise such option, Tenant
shall, on or before the date (the "Exercise Date") which is seven (7) months
prior to the expiration of the initial Lease Term, exercise the option by
delivering written notice ("Exercise Notice") thereof to Landlord. Tenant's
failure to deliver the Interest Notice or Exercise Notice on or before the
applicable delivery dates therefore specified hereinabove shall be deemed to
constitute Tenant's waiver of its extension right hereunder.

4.             Determination of Option Rent. If Tenant disagrees with Landlord's
determination of the Option Rent, and Landlord and Tenant are unable, in good
faith and through reasonable cooperation with one another, to resolve such
disagreement as to the Option Rent prior to the Exercise Date, then either (A)
(i) Tenant may accept Landlord's determination of the Option Rent by exercising
its option to extend the Lease Term by delivering Tenant's Exercise Notice to
Landlord on or before the Exercise Date, or (ii) Tenant shall be deemed to have
relinquished its option to extend the Lease Term, in which event Tenant's option
to extend the Lease Term shall be null and void as of the Exercise Date, and
Landlord and Tenant shall have no further liability to the other under this
Extension Rider, or (B) Tenant may elect to require that the Option Rent be
determined by binding arbitration as provided in Paragraph 5 hereof.

5.             Arbitration. In the event Tenant rejects Landlord’s determination
of the Option Rent and chooses to proceed to arbitration, the parties shall, as
of the Exercise Date, each designate an unaffiliated third party commercial real
estate broker who shall, within thirty (30) days of their designation, each
provide to one another (with a copy to Landlord and Tenant) their respective
determinations of the Option Rent. Each real estate broker so chosen shall have
been involved in leasing of commercial office space in excess of 300,000 square
feet in the aggregate in the Los Angeles – South Bay market during the five (5)
year period prior to such appointment. If the two brokers’ respective
determinations of the Option Rent are within five percent (5%) of one another,
then the Option Rent shall be the average of the two brokers' respective
determinations. If, however, their respective determinations vary by more than
five percent (5%), then they shall, within ten (10) days after exchanging their
respective determinations, designate a third real estate broker (who shall have
no affiliation with any of Landlord, Tenant, or the initial brokers selected by
each) who shall be instructed to determine the Option Rent within thirty (30)
days following the date of such third broker's selection. (If they are unable to
agree upon such third broker, such dispute shall be submitted to JAMs in Los
Angeles for resolution). During such 30-day period, the Landlord and Tenant
shall submit to such third broker, with a copy to the other of them, such
parties’ final determination (the “Final Determination”) of the Option Rent
(which may vary from their respective initial broker’s determination). Upon
determination by the third broker of his opinion of the Option Rent, the third
broker shall then select from the two Final Determinations the one which is, in
the opinion of the third broker, the closest to the Option Rent as

 

1                                          
                                                       

 

--------------------------------------------------------------------------------



determined by such third broker. The determination of such third broker or the
average of the first two initial brokers (if the average is to apply as set
forth above) shall be conclusive and binding on the parties.

 

Tenant and Landlord shall share equally in any arbitration costs, including but
not limited to all fees and costs of the three brokers selected for determining
the Option Rent. In the event either party fails to designate an initial broker
when required to do so, then such party shall have waived its right to do so and
the determination of the other party's broker shall be conclusive and binding.
None of the brokers shall have the power to amend or modify the provisions
hereof. The parties recognize, however, that performance of the foregoing
provisions is, in part, dependent upon brokers and others who are not a party
hereto. If such brokers have been timely appointed by the parties hereto but
thereafter fail to perform their obligations in accordance with the provisions
hereof, no such failure shall constitute a breach hereof by either party hereto
nor a waiver of Tenant’s renewal rights and options.

 

TENANT:

PC MALL, INC.,
a Delaware corporation

 

By:      /s/ Ted Sanders                                                        
            [Name]Ted Sanders
            [Title] Chief Financial Officer

 

By:      /s/ Kristin Rogers                                                     
            [Name] Kristin Rogers
            [Title] Executive Vice President

 

LANDLORD:

ST. PAUL PROPERTIES, INC.,
a Delaware corporation

 

By:      /s/ R. William Inserra                                           
          
            [Name] R. William Inserra
            [Title] Vice President Asset Management

 

 

 

2                                          
                                                       

 

 